[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.2

COLLABORATION AND OPTION AGREEMENT

This Collaboration and Option Agreement (this “Agreement”) is entered into as of
this 20th day of July, 2017 (the “Effective Date”), by and between Aptevo
Research and Development LLC, a limited liability company existing under the
laws of Delaware, having a place of business at 2401 4th Avenue, Suite 1050,
Seattle, WA 98121 USA (“Aptevo”), and Alligator Bioscience AB, a company
existing under the laws of Sweden, having a place of business at Medicon
Village, 223 81 Lund, Sweden (“Alligator”).  Each of Aptevo and Alligator may be
referred to herein individually as a “Party” and collectively as the “Parties.”

WHEREAS, Aptevo has developed a proprietary ADAPTIR™ (modular protein
technology) platform for the generation of immunotherapeutics;

WHEREAS, Alligator has developed proprietary Binding Domains which bind to 4-1BB
[***], and has combined the Binding Domains (as each of these and other
capitalized terms is defined below) in a [***] bispecific construct;

WHEREAS, the Parties have previously entered into a Material Transfer &
Feasibility Agreement, dated 22 August 2016 (the “MTA”), pursuant to which the
Parties conducted a feasibility study and developed Product candidates in
contemplation of this Agreement;

WHEREAS, the Parties desire to collaborate in a 50/50 cost and revenue sharing
arrangement to develop a bispecific antibody that incorporates Alligator
Technology and Aptevo Technology up to the end of Phase II Clinical Trials, at
which time the Parties intend to grant exclusive rights to a Third Party to
further Develop and Commercialize such product;

WHEREAS, Alligator desires to grant an Option pursuant to which Aptevo has the
right to obtain the exclusive rights to develop and commercialize a bispecific
antibody-like polypeptide on the Aptevo Platform containing Alligator’s Binding
Domain to 4-1BB and one or more other Binding Domains; Alligator shall have the
option to share [***] in respect of such product; and

WHEREAS, the Parties are willing to commit specific resources and funds to
support each Party’s portion of the research and development activities
described in a Development Plan (as defined herein), such activities to be
performed by the Parties in collaboration under this Agreement.

NOW, THEREFORE, the Parties hereto, intending to be legally bound, hereby agree
as follows:

1.Definitions; INTERPRETATION

Whenever used in this Agreement with an initial capital letter, the terms
defined in this Article 1, whether used in the singular or the plural, shall
have the meanings specified below.

1.1“Affiliate” means, with respect to a person, organization or entity, any
person, organization or entity controlling, controlled by or under common
control with, such person, organization or entity.  For purposes of this
definition only, “control” of another person,


140518947

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

organization or entity will mean the possession, directly or indirectly, of the
power to direct or cause the direction of the activities, management or policies
of such person, organization or entity, whether through the ownership of voting
securities, by contract or otherwise.  Without limiting the foregoing, control
will be presumed to exist when a person, organization or entity (a) owns or
directly controls fifty percent (50%) or more of the outstanding voting stock or
other ownership interest of the other organization or entity, or (b) possesses,
directly or indirectly, the power to elect or appoint fifty percent (50%) or
more of the members of the governing body of the other organization or entity.

1.2“Alligator Background IP” means all intellectual property rights owned or
Controlled by Alligator on the Effective Date.

1.3“Alligator Know-How” means all Know-How (other than Joint Know-How) that is
Controlled by Alligator as of the Effective Date or at any time during the Term
that is necessary or reasonably useful for the Development or Commercialization
of the Product, including all Know-How pertaining to the 4-1BB [***] Binding
Domains that was conceived, generated or otherwise made by Alligator prior to
the Effective Date.

1.4“Alligator Patent” means any Patent that is Controlled by Alligator that
claims any invention or subject matter included in the Alligator Know-How,
including the Patents listed in Schedule 1.4.

1.5“Alligator Technology” means the Alligator Patents and Alligator Know-How.

1.6“Applicable Laws” all relevant federal, state and local laws, statutes,
rules, regulations, directives, decisions, ordinances, guidances, guidelines and
other pronouncements of any Governmental Authority that are applicable to a
Party’s activities or obligations hereunder.

1.7“Aptevo Background IP” means all intellectual property rights owned or
Controlled by Aptevo on the Effective Date.

1.8“Aptevo Know-How” means all Know-How (other than the Joint Know-How, Aptevo
Platform Know-How and Aptevo Manufacturing Know-How) that is Controlled by
Aptevo as of the Effective Date or at any time during the Term that is necessary
or reasonably useful for the Development or Commercialization of the Product.

1.9“Aptevo Manufacturing Improvement” means any Know-How made during the course
of conducting Development Activities by one or more individuals who are
employees, consultants or subcontractors of Alligator, either alone or jointly
with Aptevo or a Third Party, that is (a) an improvement, modification, or
adaptation of Aptevo Manufacturing Know-How [***] or (b) an improvement,
modification, or adaptation of Aptevo Manufacturing Know-How that is disclosed
to Alligator as part of Development Activities, excluding, in each case,
Know-How that is specific to, or usable only for, the Product or the 4-1BB [***]
Binding Domains.  For clarity, any Know-How that is an improvement,
modification, or adaptation to the Aptevo Manufacturing Know-How made during the
course of conducting Development Activities by one or more individuals who are
employees, consultants or subcontractors of Aptevo, either alone or jointly with
a Third Party shall


2

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

not be an Aptevo Manufacturing Improvement, and shall instead be Aptevo
Manufacturing Know-How.

1.10“Aptevo Manufacturing Know-How” means all Know-How that is (a) Controlled by
Aptevo as of the Effective Date or at any time during the Term (including Aptevo
Manufacturing Improvements assigned to Aptevo pursuant to Section 4.3), (b)
necessary or reasonably useful for Manufacture of the Product, and (c)
applicable to the Manufacture of Aptevo Platform Products.  Aptevo Manufacturing
Know-How includes Know-How arising from Manufacturing Development Activities
conducted by or for Aptevo, Aptevo Manufacturing Improvements and any CMC
Information to the extent, in each case, such Know-How is not specific to, or
usable only for, the Product or the 4-1BB [***] Binding Domains.  For clarity,
such Know-How that is specific to, or usable only with, the Product or the 4-1BB
[***] Binding Domains shall be Joint Know-How.

1.11“Aptevo Manufacturing Patent” means any Patent Controlled by Aptevo that
claims any invention or subject matter included in the Aptevo Manufacturing
Know-How.  The Aptevo Manufacturing Patents, as of the Effective Date, are set
forth on Schedule 1.11.

1.12“Aptevo Manufacturing Technology” means the Aptevo Manufacturing Patents and
the Aptevo Manufacturing Know-How.

1.13“Aptevo Patent” means any Patent that is Controlled by Aptevo that claims
any invention or subject matter included in the Aptevo Know-How, including the
Patents listed in Schedule 1.13.

1.14“Aptevo Platform” means technologies relating to (a) single chain
polypeptides capable of dimerizing, wherein the dimerized molecule contains
[***], and/or (b) single chain polypeptides comprising, [***] a first antibody
derived variable chain region, [***] hinge region, [***] constant region, a
linker and a second antibody derived variable domain region, [***].

1.15“Aptevo Platform Improvement” means any Know-How made during the course of
conducting Development Activities  by one or more individuals who are employees,
consultants or subcontractors of Alligator, either alone or jointly with Aptevo
or a Third Party, that is an improvement, modification, or adaptation of (a) the
Aptevo Platform or (b) Aptevo Platform Know-How that is disclosed to Alligator
as part of the Development Activities, excluding, in each case, Know-How that is
specific to, or usable only for, the Product or the 4-1BB [***] Binding
Domains.  For clarity, any Know-How that is an improvement, modification, or
adaptation to the Aptevo Platform Know-How made during the course of conducting
Development Activities by one or more individuals who are employees, consultants
or subcontractors of Aptevo, either alone or jointly with a Third Party shall
not be an Aptevo Platform Improvement, and shall instead be Aptevo Platform
Know-How.


3

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.16“Aptevo Platform Know-How” means all Know-How pertaining to the Aptevo
Platform that is (a) Controlled by Aptevo as of the Effective Date or comes
under the Control of Aptevo at any time during the Term (including Aptevo
Platform Improvements assigned to Aptevo pursuant to Section 4.3), (b) necessary
or reasonably useful for the Development, Manufacture or Commercialization of
the Product, and (c) is applicable to Aptevo Platform Products, but excluding in
all cases Know-How that is specific to, or usable only for, the Product or the
4-1BB [***] Binding Domains.

1.17“Aptevo Platform Patent” means any Patent Controlled by Aptevo that claims
any invention or subject matter included in the Aptevo Platform Know-How,
including the Patents listed in Schedule 1.17.

1.18“Aptevo Platform Product” means molecules consisting of such single chain
polypeptides that are included in the Aptevo Platform.

1.19“Aptevo Platform Technology” means the Aptevo Platform Patents and Aptevo
Platform Know-How.

1.20“Aptevo Technology” means Aptevo Patents and Aptevo Know-How.

1.21“Binding Domain” means the portion of a pharmaceutical or diagnostic product
that binds to an antigen or a cell surface molecule, including a variable domain
thereof.  “4-1BB Binding Domain” refers to a Binding Domain that specifically
binds to 4-1BB, [***].  “4-1BB” is also referred to a “CD137” and means tumor
necrosis factor receptor superfamily member 9 (Ensembl gene ID:
ENSG00000049249), [***].

1.22“Change of Control” means, with respect to either Party, the occurrence of
any of the following after the Effective Date:

1.22.1Any “person” or “group” (as such terms are defined below) (a) becomes the
“beneficial owner” (as defined below), directly or indirectly, of shares or
other interests (including partnership interests) of a Party then outstanding
and normally entitled (without regard to the occurrence of any contingency) to
vote in the appointment or election of the directors, the managers, the members
of the management board or the members of the supervisory board or similar
positions (“Voting Stock”) of such Party representing fifty percent (50%) or
more of the total voting power of all outstanding classes of Voting Stock of
such Party or (b) has the power, directly or indirectly, to elect a majority of
the members of such Party’s directors, managers, management board, supervisory
board, or similar governing body (“Board of Directors”); or

1.22.2A Party enters into a merger, consolidation or similar transaction with
another Person (whether or not such Party is the surviving entity) and as a
result of such merger, consolidation or similar transaction (a) the members of a
Board of Directors of such Party immediately prior to such transaction,
immediately following such transaction, (i) constitute less than a majority of
the members of a Board of Directors of such surviving Person or (ii) do not
jointly hold a majority of the voting power within the Board of Directors or (b)
the Persons that beneficially owned, directly or indirectly, the shares of
Voting Stock of such Party immediately


4

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

prior to such transaction cease to beneficially own, directly or indirectly,
shares of Voting Stock of such Party representing at least a majority of the
total voting power of all outstanding classes of Voting Stock of the surviving
Person in substantially the same proportions as their ownership of Voting Stock
of such Party immediately prior to such transaction; or

1.22.3A Party sells or transfers to any Third Party, in one or more related
transactions, properties or assets representing all or substantially all of such
Party’s assets to which this Agreement relates; or

1.22.4The general meeting of shareholders of a Party adopt a resolution or the
holders of shares or other interests of a Party approve a proposal, as
applicable, for the dissolution of such Party or for the approval of a
resolutions or a plan, as applicable, resulting in the liquidation of all or
substantially all of such Party’s assets.

1.22.5For the purpose of this definition of Change of Control, (a) “person” and
“group” have the meanings given such terms under Section 13(d) and 14(d) of the
United States Securities Exchange Act of 1934 and the term “group” includes any
group acting for the purpose of acquiring, holding or disposing of securities
within the meaning of Rule 13d-5(b)(1) under the said Act; (b) a “beneficial
owner” shall be determined in accordance with Rule 13d-3 under the aforesaid
Act; and (c) the terms “beneficially owned” and “beneficially own” shall have
meanings correlative to that of “beneficial owner.”

1.23“Clinical Trial” means human clinical studies in which the Product is
administered or otherwise evaluated in humans, including investigator-initiated
human clinical studies funded or otherwise supported by either Party or both
Parties.  The term “Clinical Trial” includes Phase I Clinical Trials (including
Phase IA and IB Clinical Trials) and Phase II Clinical Trials, as the context
requires.

1.24“CMO Improvement” means any Know-How made during the course of conduct of
manufacturing activities by one or more individuals who are employees,
consultants or subcontractors of Alligator or Alligator’s CMO engaged pursuant
to the a sublicense of rights under the Manufacturing Transition Agreement,
either alone or jointly, that is [***], excluding, in each case, Know-How that
is specific to, or usable only for, the Product or the 4-1BB [***] Binding
Domains.

1.25“CMC Information” means information or data contained in, the drug master
files or the chemistry, manufacturing and control (“CMC”) section (or equivalent
thereof) of any Regulatory Materials for the Product, or in any CTA, and
includes any other similar data or information.

1.26“Commercialize”, “Commercializing” or “Commercialization” means all
activities covering the marketing, promotion, selling or offering for sale of a
Product for an


5

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

indication, including planning, market research, pre-marketing, advertising,
educating, marketing, promoting, importing, exporting, distributing and
post-marketing safety surveillance and reporting and medical affairs
activities.  For clarity, the term “Commercialization” shall not include any
activities covering Manufacturing or Development of the Product.

1.27“Commercially Reasonable Efforts” means, with respect to a Party’s
obligations under this Agreement, including to Develop or Manufacture the
Product, those efforts and resources consistent with the usual practices of
similarly situated companies in the pharmaceutical, biopharmaceutical and
biotechnology industry (but not less than the efforts and resources  used by the
applicable Party), in each case in pursuing the development, commercialization
or manufacture of its own pharmaceutical products that are of similar market
potential as such Product, taking into account all relevant factors including
product labeling or anticipated labeling, present and future market potential,
past performance of such Product, financial return, medical and clinical
considerations, present and future regulatory environment and competitive market
conditions, all as measured by the facts and circumstances at the time such
efforts are due.  Commercially Reasonable Efforts shall be determined on a
market-by-market basis for a particular Product, and it is anticipated that the
level of effort will be different for different markets.

1.28“Control” means, when used in reference to intellectual property (including
Patents and Know-How), Confidential Information, other intangible property, or
materials, that a Party owns or has a license or sublicense to such intellectual
property (including Patents and Know-How), and has the ability to grant access,
a license or sublicense, or other right to use such intellectual property
without requiring the consent of a Third Party or violating the terms of any
agreement or other arrangement with any Third Party.  

1.29“Completion” means, with respect to a particular Clinical Trial for the
Product, that the last patient has received the last planned dose of the Product
in accordance with the protocol and the top-line data is available (i.e.,
efficacy and safety tables and listings have been generated by from clean data
sets).

1.30“CTA” means a Clinical Trial Authorization or an application therefor
pursuant to Directive 2001/20/EC and the regulations promulgated thereunder for
initiating a clinical trial in the European Union (or, upon its effective date,
Clinical Trial Regulation EU No. 536/2014), an Investigational New Drug
application for initiating a clinical trial in the United States pursuant to 21
C.F.R. Part 312, or any other equivalent application for initiating a clinical
trial in any country or region in the Territory.  

1.31“Develop,” “Developing” or “Development” means all activities covering
research, non-clinical, preclinical and clinical trials, toxicology testing,
manufacturing development, formulation development, statistical analysis and
reporting, preparation and submission of applications (including CMC
Information) for Regulatory Approvals of the Product, that are necessary or
reasonably useful or requested or required by a Regulatory Authority as a
condition or in support of obtaining or maintaining all Regulatory Approvals for
the Product.  For clarity, the term “Development” shall not include any
activities covering Commercialization or Manufacture.


6

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.32“Development Activities” means (a) general Development activities, or (b)
Manufacturing Development Activities that, in each case, which are jointly
funded by the Parties and that are conducted by or on behalf of a Party with
respect to the Product consistent with the Development Plan.

1.33“Development Costs” means the actual costs and expenses, including internal
and out-of-pocket costs and expenses, that are incurred by or on behalf of a
Party or any Affiliates of a Party in conducting the Development Activities in
accordance with the Development Plan, which costs and expenses are directly
attributable to, or reasonably allocable to, Development Activities of the
Product or to Manufacturing of the Product for Development purposes, including
[***].  For clarity, Development Costs do not include, for example, [***].

1.34“Development Data” means all non-clinical, clinical, technical, chemical,
safety, and scientific data and information and other results, including
relevant laboratory notebook information, screening data, Regulatory Data, and
synthesis schemes, including descriptions in any form, generated by or resulting
from the conduct of Development Activities.

1.35“Development Period” means the period commencing on the Effective Date and
ending upon the conclusion of all activities under the Development Plan.  

1.36“Development Plan” means the written development plan for the Product that
includes a GANTT chart, [***] and the corresponding budgets that are appended
hereto as Schedule 1.36, and which sets forth (a) the research and development
activities to be performed by each Party during the Development Period, (b) the
key stages in Development that will be used to evaluate advancement to the next
stage of such development plan, and (c) the Development Budget and estimated
timelines and costs for the Development Activities.

1.37“Dollar” and “$” means United States dollars.




7

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.38“Field” means the oncology field, including therapeutic, palliative,
prophylactic, diagnostic and research use, in human and animals.

1.39“FTE” means the equivalent of scientific, medical or technical, but for the
avoidance of doubt not including financial, legal, marketing or business
development, unless otherwise decided by the Steering Committee, work of one (1)
person, directly and specifically conducting Development Activities, full time
for one (1) year, which equates to a total of [***] hours annually.  For the
avoidance of doubt, such work may include, where appropriate, [***].

1.40“FTE Rate” means a rate of [***] per annum per FTE [***].  [***].  

1.41“GAAP” means the then-current accounting practices of either Party,
consisting of either (a) generally accepted accounting principles, or (b) the
International Financial Reporting Standards (“IFRS”), as the case may be.

1.42“Governmental Authority” means any multinational, federal, state, local,
municipal or other governmental authority of any nature (including any
governmental association, division, prefecture, subdivision, department, agency,
bureau, branch, office, commission, committee, council, court or other tribunal,
such as statutory health insurance funds and their associations), in each case
having jurisdiction over the applicable subject matter.

1.43“Improvements” means collectively Aptevo Manufacturing Improvements and
Aptevo Platform Improvements.

1.44“Joint Know-How” means any Know-How (other than Aptevo Platform Know-How and
Aptevo Manufacturing Know-How) conceived, generated or otherwise made during the
course of conducting Development Activities, whether by employees, consultants
or contractors of either Party (or both Parties) or their respective Affiliates
or licensees, including Development Data.

1.45“Joint Patent” means any Patent claiming an invention or subject matter
included in Joint Know-How.

1.46“Joint Technology” means Joint Patents and Joint Know-How.

1.47“Know-How” means any data, results, material(s), technology and non-public
information of any type whatsoever, in any tangible or intangible form,
including know-how, trade secrets, practices, techniques, methods, processes,
inventions, developments, specifications, formulations, formulae, compositions
of matter of any type (patentable or otherwise), software,


8

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

algorithms, marketing reports and plans, market research, test data (including
pharmacological, biological, chemical, biochemical, toxicological, preclinical
and clinical test data), analytical and quality control data, stability data,
other study data and procedures.

1.48“Manufacture” or “Manufacturing” means all activities related to the
manufacturing of Product for Development purposes, including manufacturing for
clinical use, in-process and lot release testing, release of Product, quality
assurance activities related to manufacturing of Product, handling and storage
of Product; fill and any compounding or lyophilization required of a Product and
packaging and labeling (whether in commercial or clinical packaging
presentation).

1.49“Manufacturing Development Activities” means development of cell lines for
the expression of a Product, test methods, stability testing, formulation
development, process development, quality assurance activities, quality control
activities, qualification and validation activities, analytic process
development, manufacturing process validation, scale-up, and all other
activities, including CMC-related activities, necessary for or related to the
development of Manufacture of the Product.

1.50“Net Sales” means with respect to any period, the gross amounts invoiced by
or on behalf of a Continuing Party or its Affiliates (a “Selling Party”), as
applicable, to unrelated Third Parties for sales of the Product in the Field in
the Territory, less the following deductions to the extent included in the gross
invoiced sales price for the Product or otherwise directly paid or incurred by a
Selling Party with respect to the sale of the Product: (a) trade, quantity or
cash discounts, credits, adjustments or allowances, [***]; (b) rebates and
chargebacks allowed, given or accrued (including cash, governmental and managed
care rebates, hospital or other buying group chargebacks, and governmental taxes
in the nature of a rebate based on usage levels or sales of the Product); (c)
sales, excise, turnover, inventory, value-added, and similar taxes assessed on
the sale of the Product; (d) [***]; (e) freight and insurance charges, if
separately included in the amounts invoiced; and [***].  Net Sales will be
determined in accordance with GAAP.  Without limiting the generality of the
foregoing, [***] will be excluded from Net Sales.  [***].

1.51“NPV” means the risk-adjusted, discounted net present value of the Revenue
proposed to be paid by a potential Third Party Licensee (or, in the case of a
Partner Offer, all payments proposed by the applicable Party to be paid to the
other Party) [***], after taking into account all relevant factors.

1.52“Patent” means any patent (including any reissue, extension, substitution,
confirmation, re-registrations, re-examination, revival, supplementary
protection certificate,


9

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

patents of addition, continuation, continuation-in-part, or divisional) or
patent application (including any provisional application, non-provisional
patent application, continuation, continuation-in-part, divisional, PCT
international applications or national phase applications).

1.53“Person” means any natural person, general or limited partnership,
corporation, limited liability company, limited liability partnership, firm,
association or organization or other legal entity.

1.54“Phase I Clinical Trial” means a human clinical trial of the safety of a
product that is prospectively designed to generate sufficient data (if
successful) to commence a Phase II Clinical Trial, as further defined in  21
C.F.R. §312.21(a), as amended from time to time, or the corresponding regulation
in jurisdictions other than the United States.

1.55“Phase II Clinical Trial” means a human clinical trial (a) for which the
primary endpoints include a determination of dose ranges or a determination of
efficacy in patients being studied, or (b) designed to enroll 20 or more
patients of a specific indication at the same dose level, whether or not
efficacy is a primary or secondary endpoint, in each case, as described in 21
C.F.R. §312.21(b) with respect to a clinical study performed in the United
States, or similar clinical study of a product in any other country.  

1.56“Process Development” means the development, qualification, validation and
scale-up of the process to manufacture the Product, and any analytic development
and Product characterization with respect thereto, beginning with final clone
selection and upstream process development and terminating upon the completion
of the process scale up activities prior to tech transfer to a CMO, in each
case, as described in the CMC Plan, as such CMC Plan exists on upon the
Effective Date.

1.57“Priority Patent Filing” means [***].

1.58“Product” means any bispecific antibody-like polypeptide selected by the
Parties for Development that contains 4-1BB and [***] Binding Domains.

1.59“Product Know-How” means all Know-How pertaining to the Product or the 4-1BB
[***] Binding Domains, including Know-How relating to its composition of matter,
method of use or methods of manufacture, but excluding in each case any Aptevo
Manufacturing Technology, Aptevo Manufacturing Improvement, Aptevo Platform
Technology and Aptevo Platform Improvement.  For clarity, Product Know-How shall
be either Aptevo Know-How, Alligator Know-How or Joint Know-How, and
notwithstanding anything to the contrary in this Agreement, includes the Product
and the 4-1BB [***] Binding Domains (including any optimized or other modified
versions), release assays for the Product and all preclinical and clinical data
and other Development Data that, in each case, arise out of the Development
Activities.

1.60“Product Patents” means all Patents that claim any invention or subject
matter included in Product Know-How.  For clarity, Product Patents shall be
either Aptevo Patents, Alligator Patents or Joint Patents.




10

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

1.61“Prosecute” (and correlative terms)  means preparing, filing, prosecuting
and maintenance of a Patent, as well as handling re-examinations, and requests
for supplementary protection certificates and patent term extensions with
respect to such Patent, together with the conduct of any post-grant proceeding,
supplemental examination, post-grant review, inter parte review, reexamination,
reissue, interference, or opposition proceeding in any patent
office.  “Prosecute” will not include any enforcement actions taken with respect
to a Patent against a Third Party.

1.62“Revenue” means any payments or other consideration (including equity) that
a Party receives from a Third Party Licensee, its Affiliates, sublicensees or
distributors, other than: (a) loans or other debt obligations (it being
understood that any amounts of which are forgiven shall be deemed to be
Revenue); and (b) consideration as reimbursement for costs and expenses, such as
research costs, development costs, manufacturing (including Manufacturing)
costs, promotional expenses and patent costs, incurred after the effective date
of the Third Party License Agreement.  If a Party or its Affiliates receives
non-cash consideration (other than equity) from a Third Party Licensee in
connection with a Third Party License Agreement or in the case of transactions
not at arm’s length, Revenue will be calculated based on the fair market value
of such consideration or transaction, at the time of the transaction, assuming
an arm’s length transaction made in the ordinary course of business.  If a Party
or any of its Affiliates issue equity or debt securities to a Third Party
Licensee, only the portion of any consideration received by such Party or any of
its Affiliates for such securities in excess of the fair market value of such
securities shall be included in Revenue (such fair market value to be
determined, (i) if such securities are not then publicly traded, by such Party’s
Board of Directors, or (ii) if such securities are then publicly traded, by the
method used to determine the amount paid by such Third Party Licensee or if no
such method is specified, [***].

1.63“Regulatory Approvals” means all necessary approvals (including any
supplements and amendments thereto), licenses, registrations or authorizations
of any Governmental Authority, necessary for the manufacture, distribution, use,
promotion and sale of the Product in a given country or regulatory jurisdiction,
including all required pricing and reimbursement approvals.

1.64“Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approvals in such country or regulatory jurisdiction, including (a)
in the U.S., the FDA, and (b) in the European Union, the European Commission and
relevant national medicines regulatory authorities.

1.65“Regulatory Data” means any and all research data, pharmacology data,
chemistry, manufacturing and control data, preclinical data, clinical data and
all other documentation submitted, or required to be submitted, to Regulatory
Authorities in association with obtaining or maintaining all CTAs and Regulatory
Approvals for the Product (including any applicable Drug Master Files (“DMFs”),
CMC Information, or similar documentation).

1.66“Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Regulatory Authority that are


11

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

necessary in order to Develop, manufacture (including Manufacture), obtain and
maintain CTAs and Regulatory Approvals, market, sell or otherwise commercialize
the Product in a particular country or regulatory jurisdiction.  Regulatory
Materials include materials relating to pre-CTA meetings, CTAs, pre-Marketing
Authorization Application (“MAA”) meetings (including the biologics license
application filed with the FDA), MAAs, presentations, responses, and
applications for other Regulatory Approvals.

1.67“Significant Pharmaceutical Company” means a company substantially engaged
in the development and commercialization of pharmaceutical products having a
market capitalization of [***] as listed on a nationally recognized public
securities exchange.

1.68“Stage Gate” means those go/no go criteria for the continuation of the
Development Activities, which are set forth in Schedule 2.3.4.  

1.69“Term” has the meaning set forth in Section 14.1.

1.70“Territory” means the entire world.

1.71“Third Party” means any entity or person other than Aptevo, Alligator, or an
Affiliate of Aptevo or Alligator.

1.72“Third Party Development Funding” means Development Costs paid by a Third
Party (other than a Third Party Licensee) to fund the Development of a Product
through the Completion of Phase II Clinical Trials following the Termination
Date.

1.73“Third Party License Agreement” means (a) any right granted, license given,
covenant not to sue, or agreement entered into by one or both of the Parties to
or with any Third Party, to exploit a Product in the Field or otherwise
permitting or relating to the development, manufacture, marketing, distribution,
use, or sale of the Product in the Field, including the Manufacture and supply
of Product to such Third Party; (b) any option or other right granted by the
Parties to any Third Party to negotiate for or receive any of the rights
described under clause (a); or (c) any standstill or similar obligation
undertaken by the Parties toward any Third Party not to grant any of the rights
described in clause (a) or (b) to any Third Party; in each case, regardless of
how such grant of rights, license given or agreement entered to is referred to.

1.74“Third Party Licensee” means any Third Party that enters into a Third Party
License Agreement with a Party (or both Parties).

1.75“Valid Claim” means any claim within an issued Patent, which claim has not
expired or been held invalid by a non-appealed or unappealable decision by a
court or other appropriate body of competent jurisdiction, and that has not been
disclaimed or admitted to be invalid or unenforceable through reissue,
disclaimer, or otherwise, or any claim within a pending patent application that
has been prosecuted in good faith, has not been pending for [***], and has not
been abandoned or finally rejected without the possibility of appeal.

1.76Interpretation.  Except where expressly stated otherwise in this Agreement,
the following rules of interpretation apply to this Agreement:  (a) “include”,
“includes” and


12

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

“including” are not limiting; (b) “hereof, “hereto”, “herein” and “hereunder”
and words of similar import when used in this Agreement refer to this Agreement
as a whole and not to any particular provision of this Agreement; (c) words of
one gender include the other gender; (d) references to a contract or other
agreement mean such contract or other agreement as from time to time amended,
modified or supplemented; (e) references to a Person are also to its permitted
successors and assigns; (f) references to an “Article”, “Section”, “Exhibit” or
“Schedule” refer to an Article or Section of, or an Exhibit or Schedule to, this
Agreement, unless expressly stated otherwise; and (g) references to a law
include any amendment or modification to such law and any rules and regulations
issued thereunder, whether such amendment or modification is made, or issuance
of such rules and regulations occurs, before or after the date of this
Agreement.

1.77Other Definitions.  The following capitalized terms have the meaning
ascribed to them in the corresponding identified section of this Research
Agreement (unless otherwise provided):

Definition

Section

4-1BB

1.21

4-1BB Binding Domain

1.21

[***]

1.21

[***]

1.21

Acquired Third Party IP

4.9.2

Agreement

Preamble

Alligator

Preamble

Alligator CMO

6.2.2

Alligator Indemnitee

13.1

Allocable Percentage of Revenue / APR

14.4.1

Aptevo

Preamble

Aptevo Indemnitees

13.2

Aptevo Option

4.8

Aptevo Option Product

4.8

Best Offer

7.3.2

BD Committee

7.5.1

Board of Directors

1.22.1

Budget Forecast

2.3.1

CEO Negotiation Period

15.4.2

CEOs

15.4.2

[***]

3.1.10

CMC

1.25

[***]

3.1.10

CMOs

2.1.3(a)

Competing Product

2.6.1

Confidential Information

5.1

Consideration Period

14.2.1(b)

Continuing Party

14.3.1(b)

CROs

2.1.3(a)

13

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Definition

Section

De Minimis Overage Amount

9.1.3(b)

Decision Date

7.4.1

Designated Information

5.2.2

Development Budget

2.3.1

Development Forecast

2.3.1

Development Records

2.4.1

Disclosing Party

5.1

Dispute

15.4.1

DMF

1.65

Effective Date

Preamble

Excess Overage Amount

9.1.3

Expected Overrun Notice

2.3.2

Existing CMO

6.2.2(a)

Final Notice

14.2.1(c)

Financial Report

14.4.3

ICDR

15.5

IFRS

1.41

Indemnified Party

13.3

Indemnifying Party

13.3

Infringing Product

11.7.1

Infringement Claim

11.6.1

Intellectual Property Subcommittee / IPSC

3.5

Joint Patent Counsel

11.5.2

Jointly Managed Product Patents

11.1

Lead Party

7.2.1

Losses

13.1

MAA

1.66

Manufacturing Transition Agreement

6.2.2(a)

MTA

Recitals

New CMO

6.2.2(a)

NPV Threshold

7.2.1

Opt-Out

14.2.1(a)

Opt-Out Date

14.2.1 (c)

Opt-Out Notice

14.2.1(a)

Opt-Out Party

14.2.1(a)

Opt-Out Window

14.2.1(a)

Option Period

4.8.2

Party / Parties

Preamble

Partner Offer

7.1

Prior CDA

5.1

Priority Joint Patent

11.4

Proposals

15.5

Receiving Party

5.1

Redacted Agreement

5.6.2

14

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Definition

Section

Research License

2.5

Selling Party

1.50

Steering Committee

3.1

Target

4.8.2(b)

Target Lists

4.8.2(b)

Target Clearance Attorney

4.8.2(a)

Term

14.1

Terminated Party

14.3.1

Terminating Party

14.3.1

Termination Date

14.3.1

Third Party Claim

13.1

Third Party IP

4.9.1

Third Party IP Agreement

4.9.1

Third Party Proposal

7.2.2

Transition Event

6.2.2(a)

Voting Stock

1.22.1

 

2.DEVELOPMENT

2.1Performance of Development Activities.

2.1.1General.  Each Party shall perform the Development Activities allocated to
it in accordance with the Development Plan, including preparation and/or filing
of Regulatory Materials.  The Parties anticipate that the Development Plan will
utilize the specific expertise and capabilities of each Party and that the
Parties will mutually agree upon a division of labor and Development Activities
that take advantage of this expertise.  Although many Development Activities
will be jointly conducted, others will be the sole responsibility of Aptevo or
Alligator.  As of the Effective Date, the Parties anticipate that Alligator will
be the Party primarily responsible for Development Activities related to
clinical trials for the Product, and Aptevo will be the Party primarily
responsible for Development Activities related to the Manufacturing of the
Product, in each case, as set forth in additional detail in Section 2.1.3.  

2.1.2Allocation.  In any given month, quarter or year, the Parties may not be
assigned equal responsibilities, but over the Development Period the Parties
anticipate an approximately equal contribution to Development Activities under
the entire Development Plan.  Each Party shall use its Commercially Reasonable
Efforts to comply with any timelines, schedules and target dates for completing
its Development Activities or any portion thereof as set forth in the
Development Plan.  If a Party’s failure to use such Commercially Reasonable
Efforts to complete its Development Activities results in a material delay in
the timelines, schedules and/or target dates under the Development Plan, and if
any increase in Development Costs is directly attributable to such failure and
resultant delay, then the Party responsible for such failure and delay shall be
[***].




15

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

2.1.3Party Specific Responsibilities; Cooperation.  As of the Effective Date,
the Parties understand and agree that certain Development Activities will be
solely assigned to Aptevo or Alligator, including as follows:

(a)Aptevo will perform process development and will be responsible for
day-to-day decision making for process development and Manufacturing
activities.  As part of day-to-day decision-making, Aptevo will manage and
oversee the Manufacturing of Product by contract manufacturing organizations
and/or contract research organizations (“CMOs” and/or “CROs”).  The Parties will
work collaboratively on all other matters related to Manufacturing
[***].  Except as provided in Section 6.2.2, or Section 2.1.5, such
collaborative efforts will not obligate Aptevo to disclose to Alligator any
Aptevo Manufacturing Technology or Aptevo Platform Technology in relation to
such Manufacturing matters.  Aptevo shall use Commercially Reasonable Efforts to
perform all Manufacturing Development Activities.  Alligator will use
Commercially Reasonable Efforts to support Aptevo in the performance of the
Manufacturing Development Activities.  [***].  

(b)Day-to-day decision making for clinical research and operations will be the
responsibility of the Party assigned to conduct a specific study, whether the
Party elects to directly conduct the study or conduct the study with the
assistance of a CRO.  The Parties agree that Alligator will be responsible for
day-to-day decision making for EU clinical studies (including any sites
conducted under such studies in the US) and Aptevo will be responsible for
day-to-day decision-making for US clinical studies (including any sites
conducted under such studies outside the US).  The Parties will work
collaboratively on all other matters related to the clinical development of the
Product [***].  Each Party will use Commercially Reasonable Efforts to support
the other in the performance of the clinical Development Activities.  Clinical
Development Activities shall be planned and discussed in the Steering Committee
and agreed upon in the Development Plan and shall be approved, reported on and
discussed at the meetings of the Steering Committee.  The Parties agree that
[***] shall not fall within the scope of day-to-day decision-making.

2.1.4Requirements.  Each Party shall furnish the research and development staff,
technical know-how, equipment, instruments, supplies and facilities necessary to
carry out the Development Activities assigned to such Party.  Each Party shall
conduct its Development Activities in accordance with the Development Plan, the
terms of this Agreement and all Applicable Laws, GCPs, GLPs and
GMPs.  Notwithstanding anything to the contrary in the foregoing, neither Party
makes any warranties or representations regarding the achievement of any
particular results in connection with its Development Activities.

2.1.5Information Disclosure.  Subject to the licenses granted under Article 6,
upon written request from the other Party, as applicable, (a) Aptevo shall
promptly disclose the Aptevo Know-How, Aptevo Manufacturing Know-How and Aptevo
Platform Know-How to


16

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Alligator, and (b) Alligator shall promptly disclose the Alligator Know-How to
Aptevo, in each case, to the extent that it is necessary for the other Party to
conduct Development Activities or, subject to the process and to the extent
required under Section 6.2.2, for Alligator to have Product manufactured.  For
clarity, information disclosed pursuant to this Section 2.1.5 shall be the
Confidential Information of the disclosing Party, and shall be subject to the
provisions of Article 5 herein.

2.2Subcontracting of Development Activities.  Neither Party may subcontract its
obligations or any of its Development Activities under the Development Plan
without the prior written consent of the other Party [***].  Each Party shall
ensure that each of its subcontractors accepts and complies with all applicable
terms and conditions of this Agreement, all required licenses, permits and
accreditations and all Applicable Laws, [***].  Each subcontract shall
[***].  Each Party hereby expressly waives any requirement that the other Party
exhausts any right, power or remedy, or proceed against a subcontractor, for any
obligation or performance hereunder prior to proceeding directly against such
Party.

2.3Development Plan.  

2.3.1Initial Development Plan; Development Plan and Budget.  The Parties shall
conduct the Development Activities, including the Manufacturing Development
Activities, pursuant to a comprehensive Development Plan.  The Parties have
agreed on an initial Development Plan as of the Effective Date, which is
attached to this Agreement as Schedule 2.3.1.  The Parties understand and agree
that the initial Development Plan (and the budget therein) is based on a
good-faith estimates only [***].  Within [***] days after the Effective Date,
the Parties will update the initial Development Plan and the associated budget
therein.  Pending such update, the initial Development Plan shall remain in
effect.  The Development Plan shall set forth, among other things, the following
Development Activities through completion of the first Phase II Clinical Trial:
(a) preclinical studies, pharmacologic studies, toxicology studies, process
development studies and clinical studies; (b) a detailed budget for all
Development Costs for the Development Activities in the Development Plan
[***].  (the “Development Budget”) and a forecast of the projected Development
Costs for the Development Activities for [***] (the “Budget Forecast”); (c) the
allocation of the Development Activities to be conducted by each Party and the
timeline for completing such Development Activities; (d) the plans and timelines
for preparing the necessary Regulatory Materials, and the regulatory plans and
other elements of obtaining and maintaining Regulatory Approvals; (e) the
Manufacturing Development Activities, as well as the plans, amounts and


17

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

timelines for the Manufacture and supply of Product necessary for the
Development Activities, taking into account Product supply chain timelines and
inventory of Product in stock; and (f) the number of FTEs necessary for the
performance of the Development Activities.  The Development Plan will be updated
annually as approved by the Parties.  In connection with each annual update of
the Development Plan the Parties will agree upon an update to the annual
Development Budget for [***] and the activities expected to be performed under
such budgeted amounts (the “Development Forecast”) and an update for the Budget
Forecast covering [***].  If the Parties are unable to so agree on the annual
Development Budget for the next such year, then [***].  Each Party may propose
amendments to the Development Plan from time to time.  Amendments to the
Development Plan will be effective only upon mutual written agreement of the
Parties regarding the terms and conditions of each such amendment.

2.3.2Notice of Budget Overruns.  At any time during the Development Term, if a
Party reasonably believes that its Development Costs incurred in the conduct of
Development Activities in a given year will exceed the annual Development Budget
allocated to such Development Activities in such year, then such Party shall
provide prompt notice to the other Party prior to incurring such excess costs,
with such notice detailing the amount and reasons for such projected overage
(the “Expected Overrun Notice”).  The Party that receives the Expected Overrun
Notice shall promptly acknowledge receipt of the same and, following such
acknowledgment, the Parties shall promptly meet to discuss the reasons for such
overage and a potential increase or re-allocation of the Development Budgets to
cover all or a portion of such overage (taking into account whether the
applicable overage was caused by an underestimation, the actions of either
Party, or events outside of a Party’s reasonable control).  [***].  If the
Parties agree to increase or re-allocate the annual Development Budget to cover
such increased Development Costs in such year, then the Parties shall promptly
amend the applicable Development Budget in accordance with Section 2.3.1.  If
the Party receiving the Expected Overrun Notice does not respond to the Party
that delivered such Expected Overrun Notice [***] then the Party that received
the Expected Overrun Notice shall [***].

2.3.3Manufacturing Development Plan.  A development plan for Manufacturing
Development Activities is included in the initial Development Plan, and may be
amended by the Parties.  This development plan will describe [***].  

2.3.4Stage Gates.  If a Product candidate does not satisfy the applicable go/no
go criteria for any one of the Stage Gates, then, unless the Parties otherwise
agree in writing [***] after achievement of the applicable Stage Gate to
continue the Development Activities, this Agreement will be terminated as set
forth in Section 14.2.4.  For clarity, the Stage


18

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Gates are separate and apart from the ability of either Party to Opt-Out of this
Agreement in specified windows, which is addressed in Section 14.2.1 hereof.

2.4Records and Development Data.

2.4.1Records.  Each Party shall create and maintain complete and accurate
written records of its Development Activities and of all Development Data
generated in the performance of Development Activities (collectively, the
“Development Records”) as well as records of data obtained and inventions made
pursuant to its Research License, which records shall include, as applicable,
books, records, reports, research notes, charts, graphs, comments, computations,
analyses, recordings, photographs, computer programs and documentation thereof
(e.g., samples of materials and other graphic or written data generated in
connection with such Development Activities and Research License activities), in
a timely, accurate, complete and legible manner.  Such records shall properly
reflect all work done and results achieved in the performance of the Development
Activities in sufficient detail and in good scientific manner appropriate for
regulatory and patent purposes.  Each Party shall document such Development
Activities, including Clinical Trials, to be conducted pursuant to the
Development Plan in formal written study reports according to ICH-GCP and other
applicable national and international regulatory requirements.  All Clinical
Trial activities should be documented by setting up, maintaining and controlling
a trial master file according to ICH-GCP.  Each Party shall be given an adequate
opportunity, [***], to comment on drafts of reports resulting from such
Development Activities.  Each Party shall maintain the Development Records in
compliance with the terms of this Agreement and Applicable Law.  

2.4.2Access to Development Records.  Each Party shall have the right, during
normal business hours and upon reasonable notice, to inspect [***] all
Development Records of the other Party.  Each Party shall make available its
employees engaged in the Development Activities upon reasonable notice during
normal business hours and at their respective places of employment to consult
with the other Party on the progress of the Development Activities and to
exchange Joint Know-How.  For the avoidance of doubt, nothing in this Section
2.4.2 will obligate Aptevo to disclose to Alligator any Aptevo Manufacturing
Technology or Aptevo Platform Technology.  

2.4.3Development Data.  All Development Data shall be owned and shared by the
Parties as set forth in this Section 2.4.3

(a)Ownership of Development Data. Development Data and Development Records that
are not Aptevo Platform Technology or Aptevo Manufacturing Technology shall be
jointly owned by both Parties and shall be considered Joint Technology for all
purposes under this Agreement, and shall be considered the Confidential
Information of both Parties.  

(b)Sharing of Development Data.  With respect to the Development Data generated
by or on behalf of a Party, such Party shall promptly provide the other Party
with copies of reports and summaries thereof, in each case as such reports and
summaries become available to such Party, and no less frequently than each
quarter during the Development Period and within [***] after the expiration or
termination of the Development Period.  Aptevo


19

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

will share all Development Data generated by or on behalf of Aptevo or its
Affiliates with Alligator [***], and Alligator is entitled to disclose such
Development Data to its Affiliates in accordance with the terms of this
Agreement.  Alligator will share all Development Data generated by or on behalf
of Alligator or its Affiliates with Aptevo [***], and Aptevo is entitled to
disclose such Development Data to its Affiliates in accordance with the terms of
this Agreement.  Aptevo shall ensure that its Affiliates agree to the disclosure
of such Development Data to Alligator and its Affiliates, and Alligator shall
ensure that its Affiliates agree to the disclosure of such Development Data to
Aptevo and its Affiliates.

2.5Grant of Research License.  Subject to Section 2.7 and the remainder of this
Section 2.5, each Party hereby grants to the other Party a limited,
non-exclusive right and license to use Joint Technology without obtaining
permission from the grantor Party or reporting to the grantor Party on the
results of such activities, as set forth in additional detail in this Section
2.5 (the “Research License”).

2.5.1Permitted Uses.  The grantee Party may generate in vitro data using the
Product or Joint Technology solely [***]; provided, however, if any invention is
made as a result of such activities, then (a) subject to subsection 2.5.1(b)
below, if such invention is necessary or reasonably useful for the use and/or
exploitation of the Product, then such invention shall be deemed Joint Know-How
under this Agreement and (b) notwithstanding anything in this Section 2.5 to the
contrary if such invention is directed to the Aptevo Platform, the Aptevo
Platform Technology or Aptevo Manufacturing Technology, then such an invention
shall be deemed Aptevo Platform Know-How and Aptevo Manufacturing Know-How,
respectively, and included in the scope of the licenses granted by Aptevo
hereunder, as applicable.

2.5.2Product-related Information; Publication.  If a grantee Party wishes to
publish or otherwise publicly disclose any Product-related information, data or
results obtained pursuant to its Research License, then the grantee Party shall
comply with the publication review procedure set forth in Section 5.7.

2.5.3[***] Uses.  Other than as set forth in Section 2.5.4, if a grantee Party
wishes to perform any [***] pursuant to its Research License (and such
experiments are outside of the scope of the Development Plan), the grantee Party
will obtain written permission from the grantor Party before undertaking any
such [***].  The grantee Party’s request for such permission shall include a
reasonably detailed description of its proposed [***].

2.5.4Sole Legal Support.  If a grantee Party wishes to generate in vitro data or
in vivo data to support any of the grantee Party’s legal positions or defenses
as part of any judicial and/or patent office proceeding or submission, then the
grantee Party will obtain written permission from the grantor Party before
undertaking any such action [***].  The grantee Party is obligated to share with
the grantor Party all such data that are disclosed in connection with such
judicial and/or patent office proceeding or submission and, to the extent
reasonably possible, the Parties shall meet and discuss any such use and
disclosure in good faith prior to such disclosure.  Upon written notice to the
grantee Party, the grantor Party may use such in vitro and in vivo data
disclosed by the grantee Party solely to support


20

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

a legal position or defense of the grantor Party in a judicial or patent office
proceeding or submission; provided that (a) the grantor Party presents such data
of the grantee Party in a manner that is not inconsistent with the grantee
Party’s legal and technical arguments and (b) to the extent reasonably possible,
the Parties shall meet and discuss any such use and disclosure in good faith
prior to such disclosure.  Although it is envisioned that the data provided by a
grantee Party to the grantor Party under this Section 2.5.4 will publish as part
of the judicial or patent office proceeding, if either Party wishes to publish
such data of the grantee Party outside of such judicial or legal proceedings
(for instance, in a scientific publication), the Party wishing to publish shall
seek approval from the other Party through the publication review procedure set
forth in Section 5.7.  For clarity, patent office proceedings and submissions
described in this Section 2.5.4 refer to proceedings such as USPTO inter partes
review or EPO opposition proceedings and submissions, and specifically do not
include filing of new patent applications or submissions to further the
prosecution of a patent application owned solely by either Party, with the
exception of an Alligator Patent or Aptevo Patent as provided in Section
11.5.3(b).

2.5.5Joint Legal Support.  If either Party wishes to generate in vitro data or
in vivo data in connection with the support of any legal positions or defenses
as part of any judicial and/or patent office proceeding or submission (a) with
respect to any Joint Technology, or (b) with respect to the potential
invalidation or opposition of any Third Party Patent that is relevant to the
Product, then the Parties shall meet in good faith to discuss the generation of
such data and shall cooperate in connection with the presentation of such
generated data in connection with such submission or proceeding.  

2.5.6Confidential Results.  All information, data and results obtained by a
grantee Party pursuant to its Research License, other than Joint Technology,
will be solely owned by, and be the Confidential Information of, the grantee
Party.  For the avoidance of doubt, all information, data and results obtained
by Alligator pursuant to its Research License that is directed to the Aptevo
Platform, the Aptevo Platform Technology or Aptevo Manufacturing Technology
shall be deemed Aptevo Platform Know-How and Aptevo Manufacturing Know-How, as
applicable, and shall be solely owned by, and be the Confidential Information
of, Aptevo, subject to the rights and licenses granted by Aptevo hereunder.

2.6Non-Compete and Exclusivity.  

2.6.1Development Exclusivity.  During the Development Period, neither Party nor
any of its Affiliates will, directly or indirectly by granting rights to a Third
Party, develop, manufacture or commercialize any bispecific or multispecific
antibody or antibody-like polypeptide, other than the Product, that contains
[***] Binding Domain and [***] Binding Domain (“Competing Product”), alone or
together with a Third Party.  

2.6.2Exclusivity Tail.  Notwithstanding the limitations set forth in Section
2.6.1, if either Party Opts Out of this Agreement, then the Party that exercises
its right to Opt Out along with its Affiliates shall not, directly or indirectly
by granting rights to a Third Party, develop, manufacture or commercialize any
Competing Product for a period of [***] following the effective date of the Opt
Out.  For the avoidance of doubt, (a) the exclusivity obligations in Section
2.6.1 shall expire immediately upon the effective date of any Opt Out with
respect to the non-Opt Out Party and its Affiliates and (b) if both Parties
exercise their respective right to Opt


21

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Out during the same Opt-Out Window, then the exclusivity obligations in Section
2.6.1 shall expire immediately with respect to each Party or its
Affiliates.  Notwithstanding the foregoing, if at any time during the
exclusivity period, the non-Opt Out Party and its Affiliates cease all
development and commercialization efforts with respect to the Product (direct or
indirect), then the exclusivity obligations in Section 2.6.1 (including the tail
in Section 2.6.2) shall expire immediately with respect to each Party and its
Affiliates.

2.7Confidentiality.  Subject to the exceptions set forth in Section 5.1 (a)–(e),
each Party shall treat as each Party’s Confidential Information the Development
Records and the contents of any report of Development Data provided to it under
Section 2.4.2.  Any Confidential Information relating to the Product that is
disclosed by a Party, but was not developed, produced or obtained through the
Development Activities (for example, a Party’s independently obtained and funded
marketing reports, business plans, pricing information and the like), shall be
and remain the Confidential Information of the Disclosing Party.

2.8Use.  Subject to the terms and conditions set forth in this Agreement
(including Section 14.3), each Party may use the Development Data, and may allow
its Affiliates to use the Development Data, solely for the performance of
Development Activities and efforts to enter into one or more Third Party License
Agreements.  Except as permitted in Section 2.5, or with respect any
intellectual property assigned to Aptevo under this Agreement, neither Aptevo
nor Alligator may use the Development Data or Joint Technology outside of the
Field.  

2.9Regulatory Matters.

2.9.1General Responsibilities; Ownership of CTAs.  

(a)The Development Plan shall state which Party shall be the sponsor of any CTA
and responsible for the preparation of all Regulatory Materials necessary or
desirable for conducting any Clinical Trial.  The Parties agree that for EU
regulatory filings, Alligator shall be responsible for day-to-day
decision-making and for US regulatory filings, Aptevo shall be responsible for
day-to-day decision making.  The other Party shall have the right to review and
approve any essential materials and may provide advice on the proposed strategy
and documentation for submission to the Regulatory Authorities and the
sponsoring Party shall consider such comments in good faith.

(b)To the extent not prohibited by Applicable Laws, each Party shall be entitled
to attend key meetings with the relevant Regulatory Authorities and to
participate fully in such meetings.

(c)Each Party shall cooperate with and provide reasonable assistance to the
other Party in connection with all activities undertaken by such Party relating
to the obtaining and maintaining of the CTAs.  

(d)Aptevo shall be responsible for preparing those portions of any Regulatory
Materials related to the Manufacture of the Product, including any DMFs and CMC
(or equivalent) section of any Regulatory Materials and shall provide any such
sections to Alligator as may be required for the submission of such Regulatory
Materials to the Regulatory Authorities.  


22

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Aptevo shall cooperate with and provide reasonable assistance to Alligator in
connection with submitting those portions of any Regulatory Materials related to
the Manufacture of the Product.

(e)All costs incurred in connection with the preparation and filing of CTAs for
the Product under the Development Plan shall be Development Costs.

(f)To the extent required by Applicable Law or otherwise determined by the
Steering Committee, the sponsoring Party shall obtain and maintain clinical
trial insurance in respect of all Clinical Trials for which it is the sponsor
and Aptevo shall obtain and maintain appropriate insurance in respect of the
Manufacturing of the Product.

2.9.2Reporting and Review.

(a)Each Party shall keep the other Party reasonably and regularly informed in
connection with the preparation of all material Regulatory Materials and
Regulatory Authority review of Regulatory Materials.  Upon reasonable request,
each Party shall provide the other Party, in a timely manner, with copies of all
material notices, questions, and requests for information in tangible form which
it receives from a Regulatory Authority with respect to the Product. Without
limiting the foregoing, upon a Party’s reasonable request, the other Party shall
copy the requesting Party and seek to cause Regulatory Authorities to copy the
requesting Party on all substantive correspondence with any Regulatory Authority
related to the Product.

(b)The Parties shall cooperate in communicating with any Regulatory Authority
having jurisdiction regarding the Product and each Party shall keep the other
Party informed of planned regulatory submissions and material communications,
either on its own initiative in accordance with this Agreement or as a result of
such a Regulatory Authority initiating contact with such Party in connection
therewith.

(c)The Party sponsoring a CTA shall be responsible for the collection, review,
assessment, tracking and filing of information related to adverse events
associated with the Product in the applicable Clinical Trial in accordance with
Applicable Laws.  Prior to the submission of the first CTA, the safety
representatives from each of the Parties shall meet and agree upon a written
pharmacovigilance agreement to delineate the Parties respective
pharmacovigilance obligations and safety data reporting responsibilities for the
Product to ensure that there is adequate coordination and sharing of relevant
safety information [***]. Such pharmacovigilance agreement shall ensure that
adverse event and other safety information is exchanged according to a schedule
that will permit each Party (and its Affiliates, or subcontractors) to comply
with Applicable Laws.  

(d)Each Party shall promptly inform the other Party of notification of any
action by, or notification or other information that it receives (directly or
indirectly) from, any Regulatory Authority that (i) raises any material concerns
regarding the safety or efficacy of the Product, (ii) indicates or suggests a
potential material liability of either Party to Third Parties in connection with
the Product, or (iii) relates to expedited exchange of individual case safety
reports and periodic safety reports with respect to the Product. Each Party
shall reasonably cooperate with


23

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

and assist the other Party in complying with regulatory obligations, including
by providing to the other Party [***] such information and documentation which
is in such Party’s possession as may be necessary or reasonably helpful for the
other Party to prepare a response to an inquiry from a Regulatory Authority.

3.GOVERNANCE

3.1Steering Committee; Day-to-Day Activities.  Within thirty (30) calendar days
after the Effective Date, the Parties shall establish a joint steering committee
comprised of an equal number of representatives from Aptevo and Alligator to
oversee and guide the Development Activities , and the collaboration of the
Parties under this Agreement (the “Steering Committee”).  The Steering Committee
will act as a forum for information exchange between the Parties, provide
high-level guidance and strategy to both Parties with respect to Development
Activities, and be responsible for making key strategic decisions in connection
with the Development Activities and the conduct thereof, but it is not intended
to manage the day-to-day operations of either Party.  For the avoidance of
doubt, the day-to-day decision making of either Party with respect to its
operations and its implementation of the Development Activities for which it is
responsible is outside of the purview of the JSC, except to the extent that the
JSC defines such roles in the Development Plan, [***] and, [***].  Without
limiting the foregoing, and except to the extent that the Steering Committee
expressly agrees to delegate any function or decision to the responsible Party
(or to a sub-committee formed by the Steering Committee), the Steering Committee
shall perform the following functions and be responsible for the following key
decisions:

3.1.1Review, coordinate and discuss the overall strategy for Development
Activities, including the overall strategy for seeking Regulatory Approvals for
the Product, and approve such overall strategy for Developing the Product, in
each case under the Development Plan;

3.1.2Manage and oversee the preparation and implementation of the Development
Plan;

3.1.3Review and discuss updates and non-material amendments to the Development
Plan;

3.1.4Approve all matters expressly referred to in the Development Plan as
requiring the joint approval of the Parties;

3.1.5Review and approve (or decline to recommend) any material amendments to the
Development Plan (including, for example, adding or modifying a Stage Gate(s)
described in the then-current Development Plan), and decide upon which Party
will be responsible for the performance of the various activities set forth in
the Development Plan on the basis of each Party’s respective experience,
capabilities and capacity;

3.1.6Review and discuss inclusion of Excess Overage Amounts;

3.1.7Review, discuss and approve Clinical Trials or other Development Activities
proposed by either Party to be included in the Development Plan;

24

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

3.1.8Facilitate the exchange of information between the Parties under this
Agreement regarding the strategy for implementing the Development Activities,
including sharing of Development Data and establishing procedures for the
efficient sharing of other information;

3.1.9Coordinate and facilitate exchange by both Parties of [***] Regulatory Data
and Regulatory Materials in support of filings and facility inspections;

3.1.10Review, discuss and approve a plan for (a) the conduct of [***], (b) the
conduct of [***] and (c) the conduct of [***];

3.1.11Review, discuss and approve the design of the Clinical Trial protocols and
endpoints and oversee the conduct of all Clinical Trials required as set forth
in the Development Plan;

3.1.12Review and discuss the contents of informed consent form templates and
case report form templates;

3.1.13Review and discuss the contents of all submissions to Regulatory
Authorities and Governmental Authorities for Regulatory Approvals, Regulatory
Materials and all necessary filing and registration activities related thereto;

3.1.14Discuss, and during Development approve, which Party will be responsible
for the maintenance of the global safety database;

3.1.15Review and approve all content of any CTA and any annual regulatory
filings prior to submission;

3.1.16Review, discuss and oversee issues regarding pharmacovigilance and safety
(including the maintenance of the global safety database);

3.1.17Oversee and discuss the [***];

3.1.18Establish procedures for seeking Third Party Licensees and the negotiation
of Third Party License Agreements;

3.1.19Review and discuss the amounts and timelines of Product for supply of
Development Activities;

3.1.20Review the progress of the subcommittees of the Steering Committee;

3.1.21Discuss and approve the drafts of reports resulting from activities
conducted under the Development Plan;




25

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

3.1.22Discuss and approve the potential development of possible modifications of
Product, as well as any combination products, follow-on or backup products in
relation to the Product;

3.1.23Discuss and approve the potential development of possible modifications of
the Product under Development;

3.1.24Discuss and approve the potential development of possible diagnostic
products;

3.1.25Review, discuss and approve subcontractors for Development Activities,
including the material terms of subcontract agreements;

3.1.26Resolve disputes and other matters referred to the Steering Committee by
any other subcommittee, if any;

3.1.27Resolve disputes which are stated herein to be referred to the Steering
Committee for resolution;

3.1.28Review and approve publications, including scientific articles, conference
presentations and press releases; and

3.1.29Have such other responsibilities as may be assigned to the Steering
Committee pursuant to this Agreement or as may be mutually agreed upon by the
Parties in writing from time to time.

3.2Membership; Meetings.  The Steering Committee shall have [***], with [***]
designated by Aptevo and [***] designated by Alligator.  The initial members of
the Steering Committee are identified in Schedule 3.2.  Each Party may change
its Steering Committee representatives from time to time, in its sole
discretion, effective upon delivery of written notice to the other Party.  The
Steering Committee shall be co-chaired by a representative of Aptevo and a
representative of Alligator.  The co-chairs or their delegates shall coordinate
the scheduling of the Steering Committee meetings and the provision of the
minutes described below.  The Steering Committee shall meet at such times as
agreed to by the Steering Committee members, but no less [***].  Each Party
shall bear the expense of its respective Steering Committee members’
participation in the Steering Committee meetings.  Promptly after each Steering
Committee meeting, the Steering Committee co-chairs shall provide the Parties
with reasonably detailed written minutes of such meeting.  To the extent
required in connection with the agenda of a meeting of the Steering Committee,
each Party may bring a reasonable number of non-voting observers to observe such
meeting , at such Party’s sole expense; provided that (a) such Party notifies
the other Party of its non-voting observers reasonably in advance of the
Steering Committee meeting, (b) such observers are reasonably acceptable to the
other Party, and (c) such observers are subject to obligations of
confidentiality owed to the inviting Party that are no less restrictive than
those obligations set forth in Article 5.  


26

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

3.3Voting.  Each Party’s representatives on the Steering Committee will
collectively have one (1) vote on all matters that are within the responsibility
of the Steering Committee.  The members of the Steering Committee will use
reasonable efforts to reach unanimous consensus on all decisions.  If the
members of the Steering Committee are unable to reach consensus on a particular
issue within [***] after such issue is first presented to the Steering
Committee, then such issue shall be [***].  For the avoidance of doubt, no
decision of the Steering Committee may waive or amend a Party’s express rights
or obligations under this Agreement or to resolve contractual disputes between
the Parties.

3.4Subcommittees.  The Steering Committee is authorized to propose and form
sub-committees that will focus on specific Development functions throughout the
Development Period, which may include (for example) sub-committees for certain
research and development functions [***], certain patent-related activities,
certain Product-related clinical activities and seeking and engaging Third Party
Licensees.

3.5Intellectual Property Subcommittee.  The Parties shall, within thirty (30)
days after formation of the Steering Committee, establish an intellectual
property subcommittee (the “Intellectual Property Subcommittee” or “IPSC”).  The
IPSC shall provide a collaborative forum for the Parties to address intellectual
property matters under this Agreement.  The IPSC shall (a) be the primary point
of contact for the Parties regarding the exchange of information on Prosecution,
enforcement and defense matters set forth in Article 11, and (b) develop and
implement the overall strategy for Prosecuting and enforcing Patent protection
and aligning the patenting strategy with other exclusivities available for the
Product.  [***].

4.INTELLECTUAL PROPERTY; OPTION GRANT TO APTEVO

4.1Inventorship.  Inventorship of patentable inventions shall be determined in
accordance with the patent law of the relevant country.  Notwithstanding Article
15, if the Parties are unable to agree on inventorship of an invention arising
from Development Activities, the Parties will jointly hire an independent patent
counsel or patent agent that is licensed to practice in the relevant country to
determine inventorship.  Such determination shall be used for Patent filing
purposes only, and not to determine ownership, which shall be determined as set
forth in Section 4.2.

4.2Ownership.

4.2.1All Aptevo Background IP remains the sole property of Aptevo, and all
Alligator Background IP remains the sole property of Alligator.

4.2.2Aptevo Platform Technology and Aptevo Manufacturing Technology shall be
solely owned by Aptevo, subject to the licenses and rights granted to Alligator
under this Agreement.

4.2.3No data generated by Aptevo under the MTA shall [***], without prior
written consent of Aptevo.  Regardless of inventorship, the Parties agree that
any incorporation of data generated by Aptevo under the MTA, [***]


27

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

[***] generated by Aptevo under the MTA in [***].

4.2.4Joint Technology shall be jointly owned by the Parties, with each Party
owning a [***] percent ([***]%) undivided interest in all Joint
Technology.  Except as otherwise provided in this Agreement: (a) neither Party
shall be entitled to use the Joint Technology outside of Development Activities
without the prior written consent of the other Party, and (b) except as provided
in Section 7.5.2, neither Party is entitled to grant licenses or other rights to
the Joint Technology without the prior written consent of the other Party.

4.3Assignment by Alligator.  To the extent legally possible, Alligator hereby
assigns to Aptevo all right, title and interest in and to any Improvements
conceived, generated or otherwise made by or on behalf of Alligator during the
course of conducting Development Activities, and Alligator shall execute and
deliver such documents, and provide such assistance, as Aptevo may reasonably
request, in order to vest in Aptevo all right, title and interest therein and
thereto.  To the extent such assignment is not legally possible, such inventions
shall be subject to the license grant to Aptevo that is described in Section
6.1.3.

4.4Disclosure of Inventions.  Each Party shall promptly disclose to the other
Party in writing, and shall cause its Affiliates and licensees, and its and
their employees, consultants agents and contractors to so disclose, the
development, making, conception or reduction to practice of any potentially
patentable inventions included in the Joint Know-How.

4.5Obligation to Assign.  Each Party will require all of its employees,
consultants agents and contractors, and will cause its Affiliates and licensees
to require all of their employees, consultants agents and contractors to assign
all Joint Know-How that are conceived, generated or otherwise made by such
employees, consultants agents and contractors to it or such Affiliate,
respectively, for further assignment according to the ownership principles
described in this Article 4.  The applicable Party shall ensure that such
assignment complies with Applicable Laws, including making any required payments
to the individual who conceived, generated or otherwise made such Know-How,
which payments shall not be Development Costs.  

4.6Additions to Schedules.  Without limiting a Party’s warranty provided under
Article 12, if either Party identifies an Alligator Patent, Aptevo Patent,
Aptevo Platform Patent or Aptevo Manufacturing Patent that existed as of the
Effective Date but which was not previously included on Schedule 1.4, Schedule
1.11, Schedule 1.13 or Schedule 1.17, as applicable, then such Patent shall be
added to the applicable Schedule.

4.7Disclosure; Confidentiality.  Subject to the exceptions set forth in Section
5.1 (a)–(e), each receiving Party shall (a) treat as Confidential Information of
the other Party the contents of any notice provided to it under this Article 4
to the extent such notice discloses Know-How owned solely by the other Party,
and (b) treat as each Party’s Confidential Information the contents of any
notice provided to it under this Article 4 to the extent such notice discloses
Joint Know-How.

4.8Aptevo Option.  Alligator hereby grants to Aptevo an exclusive option to
enter into an agreement with Alligator [***] to co-develop


28

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

one bispecific antibody-like polypeptide on the Aptevo Platform that contains
the 4-1BB Binding Domain plus a second Binding Domain [***] (the “Aptevo Option
Product,” and such option, the “Aptevo Option”), subject to the following:

4.8.1In order to avoid competition between the Aptevo Option Product and any
Alligator constructs containing a 4-1BB Binding Domain, [***].

4.8.2The Aptevo Option may be exercised by written notice to Alligator at any
time, but Parties must then work together to agree on a second Binding Domain
within [***] following the Effective Date (the “Option Period”); if a second
Binding Domain is not selected during the Option Period, despite good faith
collaborative efforts to identify and select a second Binding Domain by each
Party, then the Option shall terminate. The second Binding Domain of an Aptevo
Option Product shall be selected as follows:

(a)Within [***] after the Effective Date, the Parties will agree upon an
independent, neutral Third Party attorney with substantial experience in the
field of antibodies and/or Binding Domains (such attorney, the “Target Clearance
Attorney”).

(b)Following Aptevo’s notice of its exercise of the Aptevo Option, each Party
will provide a list of [***] proposed [***] (“Targets”) to the Target Clearance
Attorney that are of interest to such Party as the target of a Binding Domain
(such lists, the “Target Lists”).  The Target Clearance Attorney will review the
Target Lists and inform the Parties if there are Targets of mutual interest on
each Party’s Target List. All Targets submitted by either Party shall include
sufficient information to uniquely identify the Target, such as “GeneID” number
or “UGID” number, as those terms are defined and used in the Entrez Gene and
UniGene databases maintained by the United States National Center for
Biotechnology Information.  The Target Clearance Attorney shall take reasonable
measures and implement reasonable procedures to ensure that only he/she has
knowledge of and access to the Target Lists submitted by each Party.  The Target
List submitted by each Party shall be considered Confidential Information of
such Party, and except as expressly permitted under this Agreement, the Target
Clearance Attorney shall not use or disclose a Party’s target list, or any other
information set forth therein, to the other Party or any of its Affiliates, to
any Third Party, or to any employees, officers or agents of such Party other
than (if applicable) those designated by such Party as a permitted recipient of
such information.

(c)If the Target Clearance Attorney notifies the Parties that there are Targets
of mutual interest on each Party’s Target List, the Parties [***] and [***].  If
the Target Clearance Attorney notifies the Parties that there are no Targets of
mutual interest on each Party’s Target List, [***].

(d)Following selection of the second Binding Domain for the Aptevo Option
Product, the Parties shall negotiate in good faith [***]


29

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

[***] toward an agreement reflecting [***] commercially reasonable and customary
terms. The Parties further understand and agree that such agreement shall
include [***], a requirement to [***], development plans and budgets applicable
to the Aptevo Option Product and other terms that may be applicable [***].  For
clarity, [***].

4.9Third Party IP Rights.

4.9.1If either Party determines that [***] to obtain a license under any Patent
of a Third Party relevant to the Development Activities or the Manufacture
(“Third Party IP”), it shall inform the IPC of such determination along with
documentation supporting such determination.  The IPC shall discuss the
desirability of obtaining a license to or acquiring such Third Party IP, and, if
it is determined by the Parties to obtain a license to or acquire such Third
Party IP, discuss and recommend appropriate financial terms and conditions
(including the scope of the license to be negotiated) for such license or
acquisition agreement (such agreement, a “Third Party IP Agreement”).  The IPC
shall also designate one Party, or that the Parties jointly, be responsible for
handling negotiations of a Third Party IP Agreement.  [***].  The negotiating
Party shall have responsibility and authority for negotiating and executing such
Third Party IP Agreement; provided, that, through their representatives on the
IPC, the negotiating Party shall keep the other Party reasonably informed with
respect to the negotiations and deal terms relating to such Third Party IP
Agreement (including scope of the license and financial terms) and such
negotiating Party shall consider in good faith any comments, recommendations or
analysis provided by the other Party. [***].  To the extent allocable to the
Product, all payments under such Third Party IP Agreement incurred during the
Development Period shall be Development Costs; provided that [***].  For
purposes of clarity, a cell line license shall not be considered a manufacturing
license.  

4.9.2Notwithstanding anything to the contrary in this Agreement and except for
Third Party IP referred to in Section 4.9.1, the licenses granted under Article
6 shall not include rights to any Know-How or Patents acquired by license or
otherwise by either Party from a Third Party after the Effective Date (the
“Acquired Third Party IP”), except to the extent the other Party elects to
include part of or all of such Know-How or Patents under any such license and


30

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

agrees to comply with all obligations to such Third Party applicable to such
rights and to include payments to such Third Party that are allocable to the
Product as Development Costs.

5.CONFIDENTIALITY

5.1Definitions.  As used in this Agreement, the term “Confidential Information”
means all information, whether it be in written form, visually or orally,
including all production schedules, lines of products, volumes of business,
processes, new product developments, product designs, formulae, technical
information, laboratory data, clinical data, patent information, know-how, trade
secrets, financial and strategic information, marketing and promotional
information and data, and other material relating to any products, projects or
processes of one Party (the “Disclosing Party”), that is provided to, or
otherwise obtained by, the other Party (the “Receiving Party”) in connection
with this Agreement (including information exchanged prior to the date hereof in
connection with the transactions set forth in this Agreement, and including any
information disclosed by a Party under the MTA or that certain Confidentiality
Agreement entered into by Alligator and Aptevo, dated as of February 19, 2016
(the “Prior CDA”). Confidential Information shall not include any information or
materials that:

(a)were already known to the Receiving Party (other than under an obligation of
confidentiality) at the time of disclosure by the Disclosing Party, to the
extent such Receiving Party has documentary evidence to that effect;

(b)were generally available to the public or otherwise part of the public domain
at the time of disclosure thereof to the Receiving Party;

(c)became generally available to the public or otherwise part of the public
domain after disclosure or development thereof, as the case may be, and other
than through any act or omission of a Party in breach of such Party’s
confidentiality obligations under this Agreement;

(d)were rightfully disclosed to a Party, other than under an obligation of
confidentiality, by a Third Party; or

(e)were independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the other
Party, to the extent such Receiving Party has documentary evidence to that
effect.

 

5.2Obligations.  

5.2.1Each of Alligator and Aptevo shall keep all Confidential Information
received from or on behalf of the other Party with the same degree of care with
which it maintains the confidentiality of its own Confidential Information, but
in all cases no less than a reasonable degree of care.  Neither Receiving Party
shall use such Confidential Information for any purpose other than in
performance of this Agreement or disclose the same to any Third Party other than
to such of its and its Affiliates’ directors, officers, managers, employees,
independent contractors, agents, consultants, authorized potential sublicensees,
or actual or potential investors who have a need to know such Confidential
Information to implement the terms of this Agreement or enforce


31

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

its rights under this Agreement and who are bound by legally enforceable
confidentiality obligations not less strict than those contained herein prior to
any such disclosure. A Receiving Party shall advise any of its and its
Affiliates’ directors, officers, managers, employees, independent contractors,
agents, consultants, authorized potential sublicensees, or actual or potential
investors who receive such Confidential Information of the confidential nature
thereof and of the obligations contained in this Agreement relating thereto, and
the Receiving Party shall ensure (including, in the case of a Third Party, by
means of a written agreement with such Third Party having terms at least as
protective as those contained in this Article 5 that all such directors,
officers, managers, employees, independent contractors, agents, consultants,
authorized (potential) sublicensees, or (potential) investors comply with such
obligations.  It is understood that receipt of Confidential Information under
this Agreement will not limit the Receiving Party from assigning its employees
to any particular job or task in any way it may choose, subject to the terms and
conditions of this Agreement, including Section 5.2.2.  For the avoidance of
doubt, neither Party is required to share any solely owned Confidential
Information with the other Party except as expressly contemplated by this
Agreement.

5.2.2Without limiting any obligation in Section 5.2.1, the Parties understand
and agree that certain Confidential Information disclosed by the Parties
hereunder may constitute trade secret information.  Either Party may
specifically indicate to the other Party whether any such information should be
subject to the additional terms of this Section 5.2.2 (“Designated
Information”), provided that the Parties agree that all Aptevo Manufacturing
Know-How shall be subject to the terms of this Section 5.2.2 as Designated
Information.  Each Party agrees to limit disclosure of any Designated
Information to the fewest number of its employees (and consultants with the
prior consent of the disclosing Party, on a case-by-case basis, not to be
unreasonably withheld) who reasonably need access to Designated Information for
the purpose of conducting or managing Development Activities.  Prior to the
receipt of any Designated Information, each Party shall implement commercially
reasonable levels of protection to prevent the unauthorized access to and
unauthorized use of any Designated Information, including implementing physical
and technical safeguards.  In the event of a Transition Event under Section
6.2.2, Alligator shall use commercially reasonable efforts to put in place a
firewall for the purpose of preventing Aptevo Manufacturing Know-How from being
misused for the benefit of other bispecific therapeutics.

5.3Return of Confidential Information.  Upon the expiration or termination of
this Agreement, the Receiving Party shall return or destroy all documents, tapes
or other media containing Confidential Information of the Disclosing Party that
remain in the possession of the Receiving Party or its directors, officers,
managers, employees, independent contractors, agents, consultants, authorized
potential sublicensees, actual or potential investors, except that the Receiving
Party may keep one (1) copy of the Confidential Information in the legal
department files of the Receiving Party, solely for archival purposes to comply
with its obligations under this Agreement.  Such archival copy shall be deemed
to be the property of the Disclosing Party, and shall continue to be subject to
the provisions of this Article 5.  The provisions of this Section 5.3 shall not
apply to copies of electronically exchanged Confidential Information made as a
matter of routine information technology backup, provided, that it is not
otherwise accessible to Receiving Party other than its information technology
representatives responsible for maintaining the Receiving Party’s electronic
backup systems, and to Confidential Information or copies thereof which must be
stored according to provisions of mandatory Applicable Laws.


32

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

5.4Permitted Disclosure and Use.  Notwithstanding anything to the contrary in
this Article 5:  (a) a Receiving Party may disclose Confidential Information
belonging to the other Party only to the extent such disclosure is reasonably
necessary to comply with Applicable Laws; and (b) a Receiving Party may disclose
Confidential Information belonging to the other Party related to a Product only
to the extent such disclosure is reasonably necessary to obtain or maintain CTAs
of a Product to the extent such disclosure is made to a Governmental
Authority.  If a Receiving Party deems it necessary to disclose Confidential
Information of the other Party pursuant to this Section 5.4, such Receiving
Party shall give reasonable advance written notice of such disclosure to the
other Party to permit such other Party sufficient opportunity to object to such
disclosure or to take measures to ensure confidential treatment of such
information, including seeking a protective order or other appropriate remedy.

5.5Notification.  The Receiving Party shall notify the Disclosing Party promptly
upon discovery of any unauthorized use or disclosure of the Disclosing Party’s
Confidential Information, and will cooperate with the Disclosing Party in any
reasonably requested fashion to assist the Disclosing Party to regain possession
of such Confidential Information and to prevent its further unauthorized use or
disclosure.

5.6Publicity; Filing of this Agreement.

5.6.1Publicity.  Each Party may issue the press release set forth on Schedule
5.6.1.  Except as otherwise provided in this Section 5.6, each Party shall
maintain the confidentiality of all provisions of this Agreement, and without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld, conditioned or delayed, neither Party nor its respective
Affiliates shall make any press release or other public announcement of or
otherwise disclose the provisions of this Agreement to any Third Party, except
for:  (a) disclosure to those of its directors, officers, employees,
accountants, attorneys, underwriters, lenders and other financing sources,
potential strategic partners, authorized potential sublicensees, advisors, and
agents whose duties reasonably require them to have access to this Agreement;
provided that such directors, officers, employees, accountants, attorneys,
underwriters, lenders and other financing sources, advisors, agents, strategic
partners or authorized potential sublicensees, are required to maintain the
confidentiality of this Agreement; (b) disclosures required by NASDAQ regulation
or any listing agreement with a national securities exchange, in which case the
disclosing Party shall provide the non-disclosing Party with [***] advance
written notice unless otherwise not practicable, but in any event no later than
the time the disclosure required by such NASDAQ regulation or other stock
exchange regulation or listing agreement is made; (c) disclosures as may be
required by Applicable Law, in which case the disclosing Party shall provide the
non-disclosing Party with prompt advance written notice of such disclosure and
cooperate with the non-disclosing Party to seek a protective order or other
appropriate remedy, including a request for confidential treatment in the case
of a filing with the Securities and Exchange Commission; (d) disclosure of the
Targets of the Product after a date to be mutually agreed by the Parties, but
not later than publication of the Alligator Patent disclosing the Target to
which the Product is directed; and (e) other disclosures for which consent has
previously been given.  A Party may publicly disclose without regard to the
preceding requirements of this Section 5.6 any information that was previously
publicly disclosed pursuant to this Section 5.6.


33

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

5.6.2Redacted Agreement.  The Parties acknowledge that, if legally required,
either or both Parties may be obligated to file a copy of this Agreement with
the SEC or other Governmental Authorities.  Each Party shall be entitled to make
such a required filing; provided that it initially files a redacted copy of this
Agreement approved by both Parties (“Redacted Agreement”) and requests
confidential treatment of the terms redacted from this Agreement for a
reasonable period of time.  In the event of any such filing, each Party shall
(a) permit the other Party to review and comment upon such request for
confidential treatment and any subsequent correspondence with respect thereto
[***] in advance of its submission to the SEC or such other Governmental
Authorities, if possible, (b) reasonably consider and reasonably endeavor to
incorporate the other Party’s comments thereon to the extent consistent with the
then-current legal requirements governing redaction of information from material
agreements that must be publicly filed, (c) promptly deliver to the other Party
any written correspondence received by it or its representatives from such
Governmental Authority, if any, with respect to such confidential treatment
request and promptly advise the other Party of any other communications between
it or its representatives with such Governmental Authority with respect to such
confidential treatment request, (d) upon the written request of the other Party,
request an appropriate extension of the term of the confidential treatment
period, where available and (e) if such Governmental Authority requests any
changes to the redactions set forth in the Redacted Agreement, use reasonable
efforts to support the redactions in the Redacted Agreement as originally filed
(to the extent consistent with the then-current legal requirements governing
redaction of information from material agreements that must be publicly filed)
and, to the extent reasonably practicable, not agree to any changes to the
Redacted Agreement without first discussing such changes with the other Party
and taking the other Party’s comments into consideration when deciding whether
to agree to such changes.  Each Party shall be responsible for its own legal and
other external costs in connection with any such filing, registration or
notification.

5.7Publication.  The Parties intend to publish or present the conduct and the
outcomes of Clinical Trials, and may mutually agree to publish or present other
Development Data and/or Development results, and in each case the Parties will
use reasonable efforts to align such publication or presentation to the
public.  Each Party shall submit, through the Steering Committee, for the other
Party’s approval, such approval not to be unreasonably withheld, conditioned or
delayed, copies of each proposed academic, scientific, medical and other
publication or presentation that contains or refers to the Aptevo Technology,
Alligator Technology or otherwise relates to the Product or any research or
Development Activities under this Agreement to the other Party at least [***] in
advance of submitting such proposed publication or presentation to a publisher
or other Third Party.  The other Party shall have the right to review and
comment on each such proposed publication or presentation and the publishing
Party shall consider any comments in good faith.  The other Party shall have the
right to remove any of its own Confidential Information prior to submission for
publication or presentation by the publishing Party.  The publishing Party shall
redact or otherwise modify the proposed publication or presentation to remove
any such Confidential Information of the other Party (or any Joint
Know-How).  In addition, in the event that the document includes data,
information or material generated by the other Party’s scientists, and
professional standards for authorship would be consistent with including the
other Party’s scientists as co-authors of the document, the names of such
scientists will be included as coauthors.  Alligator shall not publish or
present information that contains the


34

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Aptevo Platform Technology or Aptevo Manufacturing Technology, without the prior
written consent of Aptevo.

5.8Use of Names.  Except as otherwise set forth in this Agreement, neither Party
shall use the name of the other Party in relation to this transaction in any
public announcement, press release or other public document without the written
consent of such other Party, which consent shall not be unreasonably withheld,
conditioned or delayed; provided, however, that subject to Section 5.6, either
Party may use the name of the other Party in any document filed with any
Regulatory Authority or Governmental Authority, including the FDA, EMA and the
Securities and Exchange Commission.

5.9Survival.  The obligations and prohibitions contained in this Article 5 as
they apply to Confidential Information shall survive the expiration or
termination of this Agreement for a period of [***] following the effective date
of such expiration or termination; provided, that, if the Confidential
Information is of the nature that could reasonably be expected to qualify as a
trade secret pursuant to Applicable Laws, the obligations contained in this
Article 5 as they apply to such Confidential Information shall survive as long
as it qualifies as a trade secret pursuant to Applicable Laws, including
Confidential Information relating to the development and manufacture of the
Product, quality control measures, production, sales, distribution and similar
data and information, and compilations of data and results that would reasonably
be expected to qualify as a trade secret pursuant to 21 CFR § 20.61.

6.LICENSES

6.1License Grants.

6.1.1Grant to Alligator.  Subject to the terms and conditions set forth in this
Agreement, Aptevo hereby grants to Alligator, a co-exclusive license (with
Aptevo) under the Aptevo Technology, Aptevo Platform Technology, and Aptevo
Manufacturing Technology, in each case, solely to Develop the Product in the
Field during the Development Period pursuant to the Development Plan in
collaboration with Aptevo.

6.1.2Grant to Aptevo.  Subject to the terms and conditions set forth in this
Agreement, Alligator hereby grants to Aptevo, (a) a co-exclusive license (with
Alligator) under the Alligator Technology solely to Develop the Product in the
Field during the Development Period pursuant to the Development Plan in
collaboration with Alligator; and (b) an exclusive license under the Alligator
Technology to Manufacture the Product worldwide for Development in the Field
pursuant to the Development Plan.

6.1.3Additional Grant to Aptevo. Subject to the terms and conditions of this
Agreement, to the extent that it is not legally possible for Alligator to assign
to Aptevo pursuant to Section 4.3 all right, title and interest in and to the
Improvements conceived, generated or otherwise made by or on behalf of Alligator
during the course of conducting Development Activities, Alligator hereby grants
to Aptevo an exclusive (even as to Alligator), perpetual license, including the
right to sublicense through multiple tiers, to use such Improvements to make,
have made, use, have used, sell or have sold the Product in accordance with the
licenses granted under this Article 6 or any other product.  


35

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

6.2Additional Licensing Provisions.

6.2.1Negative Covenant.  Each Party covenants that it will not use or practice
any of the other Party’s Patents, Confidential Information or other intellectual
property rights licensed (or sublicensed, as applicable) to it under this
Article 6 except for the purposes as  permitted under this Agreement.

6.2.2Manufacturing.

(a)Manufacture by Alligator CMO.  If Aptevo exercises its right to Opt Out under
Section 14.2.1 or Alligator rightfully terminates this Agreement pursuant to
Sections 14.2.2 or 14.2.3 (each, a “Transition Event”), then, promptly following
such Transition Event, Aptevo and Alligator shall enter into an agreement
intended to permit Alligator to have the Product manufactured through a CMO (the
“Manufacturing Transition Agreement”), including, as may the case may be, the
CMO that is manufacturing the Product as of the effective date of such
Transition Event (such CMO, the “Existing CMO”), or a new CMO nominated by
Alligator (subject to the remainder of this Section 6.2.2(a)) to replace or
supplement such Existing CMO (the “New CMO”).  If Alligator elects to nominate a
New CMO, then [***], [***].  If [***].  The Existing CMO and/or the New CMO,
[***] is referred to herein as the “Alligator CMO”.  

(b)Manufacturing Transition Agreement.

(i)General Terms.  The Manufacturing Transition Agreement shall be between
Alligator and Aptevo (and not the Alligator CMO) and shall include, along with
commercially reasonable terms common in the industry in similar agreements,
requirements that Aptevo:

(A) on Alligator’s request, [***];

(B) grant to Alligator a limited, worldwide, exclusive, sublicensable license
under Aptevo’s interest in the Joint Technology, Aptevo Technology, Aptevo
Platform Technology, and Aptevo Manufacturing Technology, in each case, solely
to the extent necessary to enable the Alligator CMO to manufacture Product for
Alligator (but for clarity such limited license will not include the right for
Alligator to practice the license to manufacture the Product itself or through
any other Affiliate or Third Party);

(C) provide reasonable assistance and personnel resources to enable such CMO to
replicate and implement the manufacturing process and to manufacture and supply
the Product to Alligator, [***]


36

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

[***];

(D) upon the reasonable request from Alligator, disclose Aptevo certain
Manufacturing Know-How to Alligator, but only to the extent necessary to enable
Alligator to address any manufacturing issues, to comply with Applicable Laws or
perform other customary obligations in connection with Alligator’s role as the
Continuing Party [***] which information shall be subject to  the obligations of
confidentiality and non-use as set forth in this Agreement, including the
additional protections for such information set forth in Section 5.2.2;

(E) an allocation of costs between the Parties in connection with each of the
foregoing, consistent with the principles set forth in Section 6.2.2(c); and

(F) a negative covenant restricting Alligator from using any CMO Improvement in
connection with any Aptevo Platform Product other than the Product.  

Notwithstanding the foregoing, Aptevo’s obligations to assist in technology
transfer under this Section 6.2.2(b)(i) shall be limited to activities that
cannot be performed by the Alligator CMO and to activities that require Aptevo’s
specific knowledge with respect the manufacture of the Product.

(ii)Alligator right to Sublicense.  Alligator shall have the right to sublicense
the license granted to it under the Manufacturing Transition Agreement solely to
an Alligator CMO, and provided that each such sublicense under the Manufacturing
Transition Agreement requires that:

(A) the Alligator CMO undertakes in writing obligations of confidentiality and
non-use regarding the Joint Technology, Aptevo Technology, Aptevo Platform
Technology, and Aptevo Manufacturing Technology [***] that include appropriate
(as determined by Aptevo in good-faith) provisions restricting the exchange of
such information between Alligator and such Alligator CMO [***];

(B) the Alligator CMO agrees in writing to assign all intellectual property
(including CMO Improvements) created or conceived in the course of performing
any such work [***]; and

(C) that appropriate provisions are included to ensure that Aptevo is afforded
third party beneficiary status to enforce any provisions [***].  


37

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Alligator shall provide Aptevo with a copy of any such sublicense agreement
prior to execution to allow Aptevo to review and confirm compliance with the
above; provided that, the terms of any such sublicense agreement may be redacted
to the extent not relevant to the determination or enforcement of Aptevo’s
rights under this Agreement or the Manufacturing Transition Agreement.  For
purposes of clarity, all terms related to the confidentiality and non-use of
proprietary information and ownership of intellectual property should not be
redacted.

(c)Costs; Aptevo Interim Obligations.  Costs and responsibilities with respect
to Process Development and technology transfer of such manufacturing process
from Aptevo (or its Existing CMO) to a New CMO shall be allocated in accordance
with the following table and not subject to the general cost sharing principles
following any Termination Date, as applicable:

Window of Termination Event

Continuing Responsibilities / Cost

[***]

[***]

Pending the validation of, and the production of Product by the Alligator CMO in
accordance with all applicable specifications, Aptevo shall continue to
Manufacture and supply Product on commercially reasonable terms.

(d)Manufacturing Process Improvements.  For the avoidance of doubt, the
technology transfer described in this Section 6.2.2, will cover the
manufacturing process for the Product as such manufacturing process and Product
exist on the effective date of the Transition Event or, if the Transition Event
occurs following the initiation of Process Development but prior to technology
transfer of the manufacturing process to a first CMO for GMP manufacturing, as
developed by Aptevo pursuant to Section 6.2.2(c), and will not include any
rights to any future developments owned or controlled by Aptevo, unless
otherwise agreed in


38

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

writing.  [***].

6.2.3Third Party Licensees.  If following a Transition Event, Alligator
subsequently negotiates and enters into a Third Party License Agreement as
contemplated in Article 7 hereof, then Aptevo agrees, upon Alligator’s request
in connection with such Third Party License Agreement, to grant to such Third
Party Licensee a license to manufacture the Product under Aptevo’s interest in
the Joint Technology, Aptevo Technology, Aptevo Platform Technology, Aptevo
Manufacturing Technology, as contemplated in Section 7.3.2, in each case, as
such Joint Technology, Aptevo Technology, Aptevo Platform Technology, Aptevo
Manufacturing Technology exists on the effective date of the applicable
Transition Event or, if the Transition Event occurs following the initiation of
Process Development but prior to technology transfer of the manufacturing
process to a first CMO for GMP manufacturing, as developed by Aptevo pursuant to
Section 6.2.2(c).

6.2.4Additional Agreement Terms.  Without limiting the requirements set forth in
Section 6.2.2(b), any transfer by or on behalf of Aptevo of any of the Aptevo
Platform Technology and Aptevo Manufacturing Technology to an Alligator CMO
pursuant to Section 6.2.2(a)-(d), in connection with a license granted from
Aptevo to a Third Party Licensee pursuant to Section 6.2.3, or in connection
with the entry into a Third Party License by the Parties pursuant to Article 7
shall be performed under a written agreement between Aptevo and the applicable
CMO in a form reasonably acceptable to the Parties that provides, at a minimum:

(a)provisions ensuring continued protection of Aptevo’s intellectual property
and propriety rights, including specifically those rights related to the
manufacture of the Product and the Aptevo Platform, including provisions
obligating the contracting parties to establish appropriate firewalls to prevent
the unauthorized use or disclosure of any Joint Technology, Aptevo Technology,
Aptevo Platform Technology and Aptevo Manufacturing Technology or misuse of such
Technology; and

(b)provisions equitably allocating responsibility (including with respect to
product liability) as between Alligator, Aptevo and the applicable Third Party
to appropriately reflect the roles and the responsibilities of each party under
such agreement, including, in the case of a Transition Event, provisions
protecting Alligator from liability attributable to the manufacture of the
Product.  For clarity, Alligator and its CMOs shall not be required to disclose
any inventions or improvements that arise or result from performance under such
agreements.


39

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

6.3No Other Grant of Rights.  Except as otherwise expressly provided herein,
nothing in this Agreement will be construed to confer any ownership interest,
license, or other rights upon a Party by implication, estoppel, or otherwise as
to any technology, intellectual property rights, products, or biological
materials of the other Party.

7.THIRD PARTY LICENSE AGREEMENTS.

7.1One Party or Both Parties Wish to Obtain Product Rights and Licenses.  The
intention of the Parties, as of the Effective Date, is to identify, negotiate
with and grant to one or more Third Party Licensees exclusive rights to enable
such Third Party Licensees to continue Development of the Product after the
first Phase II Clinical Trial and to obtain Regulatory Approvals, and thereafter
to undertake Commercialization of the Product worldwide.  However, the Parties
also acknowledge that one or both of the Parties or their Affiliates may wish to
become the licensee of the Product rights prior to or upon the conclusion of the
first Phase II Clinical Trial of the Product.  If a Party or its Affiliate
desires to obtain such rights, it shall notify the other Party prior to the
initiation of the process described in Section 7.2.1 [***] and include an offer
for such rights (a “Partner Offer”) together with such notice.  Following such
notice [***], the Parties shall negotiate in good faith for [***] the terms of
appropriate license and other agreements, provided that period shall terminate
on either the acceptance or rejection by the other Party of such Partner
Offer.  If the Parties fail to reach an agreement within such [***], despite
engaging in good-faith negotiations, then [***] the Parties shall initiate the
process of identifying a Third Party Licensee as provided in Section 7.2.  

7.2Identification of Potential Third Party Licensees.  

7.2.1Potential Third Party Licensees.  Except if the Parties have otherwise
entered into an agreement under Section 7.1, beginning no later than [***], the
Parties will cooperate in good faith to identify and solicit offers from
potential Third Party Licensees for such Product.  Prior to soliciting such
offers and [***], the Parties will [***].  If the Parties are unable to agree on
the [***].  The Parties will mutually agree upon one Party that will be the lead
Party in seeking and negotiating with potential Third Party Licensees in
connection with the solicitation of a Third Party Proposal and, if applicable,
the later negotiation of a Third Party License with such potential Third Party
Licensee (the “Lead Party”), all in accordance with Section 7.5.1.  Each Party
may be a Lead Party in respect of different potential Third Party
Licensees.  Notwithstanding the foregoing, [***]


40

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

[***], then the other Party shall be designated as the Lead Party.  For clarity,
[***].

7.2.2Third Party Proposals.  If, at any time, the Parties (or either Party)
receive any proposal or indication of interest from any Third Party [***] for
the continued Development and Commercialization of the Product in the Territory
(each a “Third Party Proposal”), then the receiving Party will promptly notify
the other Party and provide copies of any documents embodying a Third Party
Proposal [***] following receipt thereof.  Without limiting the foregoing, the
Parties will also promptly notify each other of any bona fide interest from any
Third Party [***] and shall use all reasonable efforts to respond to Third Party
Proposals [***].  The Parties shall jointly consider any Third Party Proposal in
good faith, as set forth and in accordance with the process set forth in Section
7.3.  

7.3Third Party Proposal Consideration Process.  

7.3.1Determination of Third Party Best Offer.  The Parties will consider all
Third Party Proposals in good faith following the receipt of any such
proposals.  [***].  If the Parties agree to accept a Third Party Proposal, then
Section 7.5 shall apply to the negotiation of a Third Party License with the
applicable Third Party.

7.3.2Disputes.  If the Parties fail to agree on which Third Party Proposal in
Section 7.3.1 is the best offer available, then [***].  The [***].  The Offer
that is either agreed by the Parties [***] will be the “Best Offer,” and the
Parties shall accept such Best Offer and negotiate a definitive license
agreement in accordance with the terms of Section 7.5.  

7.4Alternative Mechanisms

7.4.1No Third Party Offers [***].  Subject to Section 7.4.3, if by the date that
[***] (the “Decision Date”), the Parties have


41

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

failed to obtain a Third Party Proposal [***], then the following terms shall
apply:  

(a)In such event, the Parties may in their discretion accept the Partner Offer
[***].

(b)If the Parties do not so accept a Partner Offer:

(i)the non-proposing Party may [***].

(ii)In addition, the Lead Party shall [***], in each case, not later than
[***].  Following the receipt of such offers, the Parties shall select the Best
Offer [***].  

(iii)Notwithstanding the terms of Section 7.3 to the contrary, if following such
selection process, [***], then the Parties shall accept the [***].  

(c)The Parties shall use all reasonable efforts to complete such process not
later than [***].  Following any acceptance of [***]

7.4.2No Offers Available.  If (a) the Parties do not have an active Third Party
Proposal that either Party desires to accept on the Decision Date, [***], then
the Parties will meet in good faith and agree to either [***].  

7.4.3Decision Date Amendment.  Notwithstanding Section 7.4.1, if on the Decision
Date there is any Third Party Proposal(s) that were received by the Parties
[***]


42

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

[***] to allow each Party to properly consider such Third Party
Proposal.  Without limiting the foregoing, the Decision Date may be modified by
mutual agreement of the Parties.

7.5Accepted Third Party Proposals.  

7.5.1Solicitation and Negotiation Process.  Reasonably in advance of the
initiation of the process of contacting potential Third Party Licensees, the
Parties shall create a new committee under this Agreement charged with managing
the process of soliciting with such Third Party License Agreement-related
activities (the “BD Committee”).  The BD Committee will be comprised of an equal
number of individuals from each of Alligator and Aptevo.  The BD Committee will
meet and work in good faith to establish procedures for the Lead Party to
contact potential Third Party Licensees and, unless agreed otherwise, each Party
shall be responsible for its own expenses associated with such Third Party
License Agreement-related activities.  Without limiting the foregoing, the Lead
Party with respect to soliciting Third Party Proposals from any potential Third
Party Licensee shall contemporaneously provide the other Party with all drafts
of any term sheet prior to submission of such term sheet to any potential Third
Party Licensee and shall seek the other Party’s agreement of any material
terms.  If the Parties agree to accept any Third Party Proposal as set forth in
Section 7.3 or 7.4, then the Lead Party with respect to such potential Third
Party Licensee and the other Party shall cooperate, and the other Party will
support such Lead Party’s reasonable efforts and strategy, with regard to
negotiating the applicable Third Party License Agreement.  The BD Committee
shall establish procedures for any Lead Party negotiations with potential Third
Party Licensees, including timelines, terms and a determination of the overall
licensing strategy.  The terms proposed and negotiated with any potential Third
Party Licensee and the final terms of any such agreement shall be subject to the
approval of both Parties.  Each Party shall cooperate in the preparation of such
information and materials, participate in such presentations, due diligence
procedures and other meetings and otherwise contribute toward such efforts as
may be required to negotiate and finalize such Third Party License
Agreements.  The Lead Party shall keep the other Party fully informed of the
status of such negotiations.  In addition, the Lead Party shall regularly
consult with the other Party with regard to the status of any such negotiations,
contemporaneously provide the other Party with all drafts of such Third Party
License Agreement prior to submission to any potential Third Party Licensee and
shall seek the other Party’s agreement of any material terms.  The Lead Party
shall notify the other Party reasonably in advance of any and all meetings
(whether in-person, via telephone or otherwise) with such prospective Third
Party Licensee, including negotiations relating to such Third Party License
Agreement.  The other Party shall have the right, at its expense, to have one
employee participate in negotiations with such prospective Third Party
Licensee.  In addition, the Lead Party shall consult with the other Party
regarding the material terms of such Third Party License Agreement, and shall
incorporate any reasonable suggestions or requirements communicated by the other
Party to the Lead Party.  The Parties must jointly agree to the final form of
any Third Party License Agreement, such agreement not to be unreasonably
withheld.

7.5.2Scope and General Description of Third Party License Agreements.  The
Parties acknowledge and agree that each Third Party License Agreement will be
limited to the Product in the Field, and will include an exclusive license grant
under Joint Technology, Aptevo Technology, Aptevo Platform Technology, Aptevo
Manufacturing Technology and/or Alligator Technology, each to the extent
necessary for a Third Party Licensee to Develop, manufacture


43

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

and/or Commercialize the Product in the Field in the Territory.  No Third Party
License Agreement will include any right to make, use, sell or otherwise exploit
Joint Technology, Aptevo Technology, Aptevo Platform Technology, Aptevo
Manufacturing Technology, or Alligator Technology outside the scope of this
Agreement or in conflict with a Party’s retained rights.  Each Party shall be a
party to each Third Party License Agreement.  Each Party shall solely bear its
internal costs incurred in connection with identification of and negotiations
with each prospective Third Party Licensee; any Third Party costs incurred in
connection with identification of and negotiations with each prospective Third
Party Licensee shall be [***]; provided that the costs of external legal counsel
and other professionals engaged by and representing only one Party shall be
borne solely by such Party.

7.5.3Delivery and Execution of Third Party License Agreements.  The Lead Party
shall provide to the other Party a copy of any proposed, final Third Party
License Agreement before execution by the Third Party Licensee, for the other
Party’s review and approval [***] days prior to the Parties’ execution
thereof.  A Party shall not execute any Third Party License Agreement without
the prior written consent of the other Party.  Each Party shall keep all copies
of Third Party License Agreements in its confidential files.  

7.6Executed Third Party License Agreements; Expiration or Termination of Third
Party License Agreements.  A Party shall not amend, modify or waive compliance
by any Third Party Licensee with the terms of its Third Party License Agreement
without the other Party’s prior written consent, and each Party shall use its
Commercially Reasonably Efforts to ensure that such Third Party Licensee
complies with the terms and conditions of its Third Party License Agreement.  If
a Third Party License Agreement is executed, the Parties will amend this
Agreement or enter into a new agreement that describes each Party’s rights and
obligations after such execution, including (for example) a mutually agreed
allocation of risk, indemnification obligations and retained rights, licenses
and limitations regarding Joint Technology and Development Data.  [***].  

7.7Third Party License Agreement Revenue Allocation.  

7.7.1General.  Absent prior agreement to the contrary and subject to Section
7.7.2 and 7.7.3, each Party will be entitled to 50% all Revenue received under
any Third Party License Agreement.  

7.7.2Development Costs not Shared Equally.  Notwithstanding Section 7.7.1, if
one Party pays for more than 50% of the Development Costs, then, absent
agreement otherwise and subject to Section 7.7.3, each Party will be entitled to
the percentage of Revenue received under any Third Party License Agreement equal
to the percentage of Development Costs borne by such Party.  For the avoidance
of doubt, for the purposes of determining the Revenue allocation between the
Parties pursuant to this Section 7.7, any Development Costs borne solely by one
Party pursuant to Section 2.3.2 (in the case that the Parties do not amend the
Development Budget) or Section 9.1.3 (in the case that the Steering Committee
does not elect to share any Excess Overage Amounts equally) shall not be
considered.  


44

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

7.7.3Opt-Out and Termination.  Notwithstanding Section 7.7.1 or 7.7.2, if either
Party exercises its right to Opt-Out under Section 14.2.1 prior to the execution
of any Third Party License, then the Continuing Party shall retain all Revenue
from any Third Party License, subject to any payment obligations to the Opt-Out
Party as contained herein.  Additionally, if either Party terminates this
Agreement pursuant to 14.2.2 or 14.2.3, all proceeds to the Party that commits
material breach or the insolvent Party, respectively, will be limited to those
set forth in 14.3.3.

7.8Payment Mechanism.  The Parties shall attempt to have the appropriate Revenue
split paid directly from the respective Third Party Licensee to each Party.  If
such an arrangement is not possible, then the Party receiving such payments
shall provide the other Party within [***] after receipt of any Revenue, a
statement detailing the Revenues received in accordance with the royalty or
other report provided by the respective Third Party Licensee and the
corresponding payment payable to the other Party.

8.DILIGENCE

8.1General.  Aptevo and Alligator shall use Commercially Reasonable Efforts (a)
to perform Development Activities in accordance with the Development Plan,
[***].

8.2Change of Control.  In the event of a Change of Control of a Party, following
the closing date of such Change of Control transaction, such Party that is
undergoing the Change of Control (or the assignee of such Party if this
Agreement is assigned pursuant to Section 15.14), shall continue to be bound by
such Party’s obligations to fund all Development Activities and Develop the
Product in accordance with this Agreement [***].  Without limiting the
foregoing, if, following the effective date of such Change of Control
transaction, the Parties (i.e. either Aptevo and Alligator, on the one hand, and
such Party that is undergoing the Change of Control (or the assignee of such
Party if this Agreement is assigned pursuant to Section 15.14)  on the other
hand) cannot agree on an update to the Development Plan, then, [***], and the
Parties shall continue to work in good-faith to update the Development Forecast
for the following year.

9.FINANCIALS

9.1Development Costs.

9.1.1Development Costs Through the End of Phase II Clinical Trials.  The Parties
shall split equally all external costs incurred in Development, including all
external costs associated with GMP manufacturing (including cell line
development, process development,


45

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

formulation development and analytical development).  In addition to external
costs of Development Activities, the Parties shall share equally any other
Development Costs, and each Party shall keep a record of its FTEs used for
Development.  In preparing the Development Plan and conducting Development, the
Parties will endeavor to contribute a relatively equal number of FTEs, and to
avoid potential reimbursement to each other.  The Parties acknowledge that the
number of FTEs used by a Party may vary at different stages of Development, with
the intention of the Parties to achieve a balance over the Development
Period.  The Parties will exchange draft invoices setting forth each Party’s
Development Costs in a given calendar quarter (as further described in Section
9.1.4).  The Parties will collaborate and use Commercially Reasonable Efforts to
determine a single net payment owed by one Party to reimburse the other Party
for fifty percent (50%) of the net excess of the other Party’s Development Costs
in such calendar quarter (thereby achieving the Parties’ equal sharing of
Development Costs).

9.1.2Development Budget Controls Reimbursement.  The Development Budget will
control the reimbursable Development Costs incurred by each Party in performing
Development Activities.  The Development Budget may allow for a certain
percentage of excess spending over the budgeted amount, and/or may establish a
cap on spending that may not be exceeded without amendment of such Development
Budget.  

9.1.3Budget Overruns.  

(a)Each Party shall promptly inform the other Party upon determining that it is
likely to exceed the budgeted amounts set forth in the current or any future
annual Development Budget in accordance with Section 2.3.2.  

(b)To the extent that a Party (or its Affiliates or subcontractors) incurs
Development Costs for its Development Activities in a particular year that
exceed the annual Development Budget allocated to such Party for such year [***]
(a “De Minimis Overage Amount”), then such De Minimis Overage Amount shall
automatically be included in the Development Budget for such Calendar Year.  

(c)If a Party (or its Affiliates or subcontractors) incurs Development Costs for
its Development Activities in a particular year that exceed the annual
Development Budget allocated to such Party by more than [***], the “Excess
Overage Amount”), then the Party that has so exceeded its budget shall provide
to the Steering Committee a full explanation for so exceeding its budget.  The
Steering Committee shall promptly review and discuss such Excess Overage Amount
and the reasons therefor, and following such discussion the Parties will agree
to include some or an equitable percentage of the Excess Overage Amounts in the
Development Budget if, in the reasonable good-faith belief of each Party, the
Excess Overage Amount could not have been reasonably foreseen or avoided.  If,
or to the extent, the Parties do not agree to treat the Excess Overage Amount as
Development Costs, then the Party that has exceeded the Development Budget for a
Development Activity shall be solely responsible for the Excess Overage Amount,
subject to Section 9.1.3(d).

(d)For the avoidance of doubt, and notwithstanding anything to the contrary in
this Section 9.1.3, if a Party (or its Affiliates or subcontractors) incurs
Development Costs for its Development Activities in a particular year that
exceed the annual Development


46

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Budget allocated to such Party [***], as set forth in Section 9.1.3(c), then if
(i) the Party that has so exceeded its budget delivered an Expected Overrun
Notice in accordance with Section 2.3.2 and (ii) the other Party failed to
timely respond to such Expected Overrun Notice within the time periods set forth
in Section 2.3.2, then Parties will automatically include such Excess Overage
Amount in the applicable Development Budget to be shared equally by the
Parties.  

9.1.4Description of Development Costs.  No later than [***] after the end of
each quarter during the Development Period, each Party shall provide to the
other Party a description of all Development Costs reasonably incurred in
accordance with the Development Budget, including the number of FTEs.  Each
Party shall provide reasonable evidence supporting any claimed Development Costs
upon a reasonable request from the other Party.  All amounts specified in this
Agreement or in the Development Budget are exclusive of Value Added Tax or any
other sales tax or duties.  

9.1.5Process for Reimbursement of Development Costs.  The Party responsible for
a reimbursement payment to the other Party under Section 9.1.1) shall pay such
reimbursement amount owed within [***] after the Parties’ determination of such
amount.  Where any part of the reimbursement amount is disputed, reimbursement
of the non-disputed part shall occur in accordance with this Section 9.1.5, and
the Parties shall resolve the disputed part as expeditiously as possible
[***].  

9.2Principles for Calculating Development Costs. In calculating any Development
Costs the following principles will apply:

9.2.1Any Development Costs will be incurred on an arms-length basis and each
Party will use reasonable efforts to minimize any such costs incurred;

9.2.2Where any discounts or reductions are available in relation to any
Development Costs incurred, such discounts or reductions will apply to any
reimbursement under Section 9.1;

9.2.3All Development Costs shall be calculated in US dollars, unless otherwise
expressly provided in this Agreement.  Development Costs incurred outside of the
US shall be first determined in the currency in which they are incurred, and
shall then be converted into an amount in US dollars in accordance with the
incurring Party’s standard procedures for accounting in accordance with its
standard accounting practices;

9.2.4[***];

9.2.5Any Development Costs will be provided for [***];

9.2.6Where any Development Costs incurred by a Party are recoverable from a
Third Party, [***].


47

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

9.2.7Where any Development Costs relate to both the Development Activities and
any other work effort or research program applicable to either Party, the
Development Costs shall be allocated between all applicable research programs on
a reasonable pro-rata basis depending on the relative usage for each program;
and

9.2.8Any Development Costs shall be incurred in accordance with [***].

9.3Audit Right.  Where either Party disputes that any costs are not necessarily
incurred in the performance of the Development Plan, the dispute shall first be
referred to senior managers in accordance with Section 15.4.2.  Where the
dispute is not resolved within [***] of such referral, either Party may conduct
an audit pursuant to Section 10.2; provided that such audit will not count
against a either Party’s right to conduct an additional, general audit in the
applicable year pursuant to Section 10.2.

10.TAXES; RECORDS; LATE PAYMENTS

10.1Taxes.  All sums payable by one Party to the other Party under this
Agreement shall be paid in full without any deductions (including deductions in
respect of items such as income, corporation, or other taxes, charges and/or
duties) except insofar as either Party is required by law to deduct withholding
tax from sums payable to the other Party.  If the paying Party is required by
law to deduct withholding tax, then the Parties shall co-operate in all respects
and take all reasonable steps necessary to (a) lawfully avoid the making of any
such deduction or (b) to enable the receiving Party to obtain a tax credit in
respect of the amount withheld.

10.2Records.  Each Party shall maintain, and shall cause its Affiliates to
maintain, complete and accurate records of Revenue and of all FTEs allocated and
Development Costs incurred by such Party and its Affiliates, which records may
contain information provided by the other Party with respect to its Development
Costs.  A Party has the right to confirm the accuracy of any reports or
notifications delivered by the other Party under this Section 10.2.  Each Party
and its Affiliates, as applicable, shall retain such records relating to a given
calendar quarter for at least five (5) years after the conclusion of that
calendar quarter, during which time each Party will have the right, at its
expense, to cause an independent, certified public accountant (or, if a
non-financial audit, other appropriate auditor) to inspect such records during
normal business hours for the purposes of verifying the accuracy of any reports
and payments delivered under this Agreement and each Party’s and each
Affiliate’s compliance with the terms hereof.  Such certified public accountant
or other auditor, as applicable, shall not disclose to a Party any information
other than information relating to the accuracy of reports and payments
delivered under this Agreement.  The Parties shall reconcile any underpayment or
overpayment [***] after the accountant delivers the results of the audit.  If
any audit performed under this Section 10.2 reveals an underpayment [***], the
audited Party shall reimburse the other Party for all amounts incurred in
connection with such audit.  A Party may exercise its rights under this Section
10.2 only once every year per audited entity, and only with reasonable prior
written notice to the audited entity.




48

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

10.3Late Payments.  Any payments by a Party that are not paid on or before the
date such payments are due under this Agreement will bear interest at
[***].  Interest will accrue beginning on the first day following the due date
for payment and will be compounded quarterly.  Payment of such interest by a
Party shall not limit, in any way, the other Party’s right to exercise any other
remedies that the other Party may have as a consequence of the lateness of any
payment.

11.PATENT FILING, PROSECUTION AND MAINTENANCE; DEFENSE AND ENFORCEMENT

11.1Patent Prosecution and Maintenance of Aptevo Patents.  With the exception of
any Product Patents containing one or more claims to a multispecific or
bispecific polypeptide with 4-1BB [***] Binding Domains (“Jointly Managed
Product Patents”), as between the Parties, Aptevo shall have the sole right to
Prosecute the Aptevo Patents, the Aptevo Platform Patents and the Aptevo
Manufacturing Patents, and the costs of Prosecution of such Patents shall be
borne by Aptevo.

11.2Patent Prosecution and Maintenance of Alligator Patents.  With the exception
of any Jointly Managed Product Patents, as between the Parties, Alligator shall
have the sole right to Prosecute the Alligator Patents and the costs of
Prosecution of Alligator Patents shall be borne by Alligator.

11.3Prosecution Cooperation.  The Parties will keep each other informed with
regard to the Prosecution of Aptevo Patents and Alligator Patents.  The Parties
will share and discuss all material aspects of Prosecution, including
(a) material communications to and from any patent authorities, and (b) drafts
of any material filings or responses to be made to such patent
authorities.  Such exchange of information shall be made sufficiently in advance
in order to allow the other Party to review and comment thereon.  The
Prosecuting Party shall consider in good faith the comments of the other Party
with respect to strategies for filing and prosecuting such Patents.  The Parties
shall also strive to coordinate and align their activities under this Agreement
in a professional and proactive manner.

11.4Priority Patent Filing.  Alligator filed the Priority Patent Filing prior to
the Effective Date and prior to the date of the MTA and, accordingly, it is an
Alligator Patent.  The Priority Patent Filing claims all formats of bispecific
antibodies with 4-1BB Binding Domains and a second Binding Domain
[***].  Alligator has filed a PCT patent application claiming priority to the
Priority Patent Filing: this PCT Filing is directed to all subject matter
claimed or disclosed in the Priority Patent Filing, and shall remain an
Alligator Patent.  The patent applications claiming priority to or are derived
from the PCT patent application shall be considered Jointly Managed Patent
Applications unless the claims of such applications exclude the Product.  A new
priority application directed to [***] will be filed [***] (the “Priority Joint
Patent”).


49

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

11.5Patent Prosecution and Maintenance of Jointly Managed Product Patents and
Joint Patents.

11.5.1Initial Phase/Patent filing.  The Parties shall jointly decide on the
optimal strategy for Prosecution of Jointly Managed Product Patents and Joint
Patents through the Intellectual Property Subcommittee.  The Parties shall
endeavor to Prosecute the Jointly Managed Product Patents and Joint Patents in
such a way as to broadly claim all inventions disclosed.

11.5.2Joint Patent Counsel.  Aptevo and Alligator shall jointly retain patent
counsel(s) (the “Joint Patent Counsel(s)”) to Prosecute the Jointly Managed
Product Patents and the Joint Patents with only one Joint Patent Counsel
selected for each Jointly Managed Product Patent.  Aptevo and Alligator shall
both receive all official patent office correspondence relating to the Jointly
Managed Product Patents and Joint Patents and shall be included on all material
patent prosecution correspondence to and from the Joint Patent Counsel.  Both
Parties shall be given the opportunity to comment on all actions and review and
comment on all draft responses prior to filing.  The Parties agree that Aptevo
shall be responsible for instructing Joint Patent Counsel on day-to-day
Prosecution and any Jointly Managed Product Patents owned by it; provided,
however, that such instructions must give reasonable consideration to all
comments and changes requested by Alligator.  The Parties agree that Alligator
shall be responsible for instructing Joint Patent Counsel on day-to-day
Prosecution of any Jointly Managed Product Patents owned by it; provided,
however, that such instructions must give reasonable consideration to all
comments and changes requested by Aptevo.

11.5.3Foreign Filing and Right to Take Over.

(a)The Parties shall collaborate on all Jointly Managed Product Patents and
Joint Patent filing decisions, including the decision as to where to file
national stage applications and where to validate European granted
patents.  [***].  

(b)If Aptevo or Alligator does not wish to Prosecute a particular Jointly
Managed Product Patent or Joint Patent in a territory or jurisdiction, it shall
notify the other Party in writing no less than four (4) weeks prior to the next
deadline for any action that may be taken with respect to such Jointly Managed
Product Patent or Joint Patent in such territory or jurisdiction, to allow the
other Party, in its sole discretion, to assume the control and direction of the
Prosecution of such Jointly Managed Product Patent or Joint Patent, at its sole
expense.  

(c)The Party not wishing to Prosecute a particular Jointly Managed Product
Patent or Joint Patent shall execute such documents, and perform such acts, at
the continuing Party’s expense, as may be reasonably necessary to permit the
other Party to Prosecute such Jointly Managed Product Patent or Joint Patent.

11.5.4Costs.  Except as provided in Section 11.5.3(b), all external costs
associated with Prosecution of the Jointly Managed Product Patents and Joint
Patents, including [***].


50

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

11.6Defense of Third Party Claims.  

11.6.1Infringement of Third Party Patents.  Subject to and without limiting the
Parties’ rights and the procedures set forth under this Article 11 and elsewhere
in this Agreement, each of the Parties shall promptly, but in any event no later
than ten (10) calendar days after receipt of notice thereof, notify the other
Party in writing in the event of any claims by a Third Party of alleged patent
infringement by a Party or any of their respective Affiliates or sublicensees
with respect to the research, development, manufacture, use, sale, offer for
sale or importation of a Product (each, an “Infringement Claim”).

11.6.2If a Party shall become engaged in or participate in any suit described in
Section 11.6.1, the other Party shall cooperate, and shall cause its and its
Affiliates’ employees to cooperate, with such Party in all reasonable respects
in connection therewith, including giving testimony and producing documents
lawfully requested, and using its reasonable efforts to make available to the
other, at no cost to the other (other than reimbursement of actually incurred,
reasonable out-of-pocket travel and lodging expenses), such employees who may be
helpful with respect to such suit, investigation, claim or other proceeding.

11.6.3Each Party shall keep the other informed of the status of any infringement
action or settlement.  Any settlement that would involve the waiver of rights
(including, but not limited to, the rights to receive payments) or a payment
obligation of the other Party shall be deemed a material adverse impact and
shall require the consent of the other Party, such consent not to be
unreasonably withheld, conditioned or delayed.  The Party involved in the
litigation dispute shall provide the other Party with copies of all material
correspondence from the opposing Third Party and from the court adjudicating the
dispute, and shall be provided with draft pleadings and motions prior to
submission and any settlement offers and documentation in connection with such
Infringement Claim.

11.7Prosecution of Infringers.

11.7.1Notice.  Except to the extent conflicting with the terms of a Third Party
License Agreement, if either Party receives notice of any declaratory judgment
action or becomes aware of any infringement of any issued Aptevo Patent, Aptevo
Platform Patent, Aptevo Manufacturing Patent, Alligator Patent or Joint Patent
by the development, manufacture, sale or other activity by a Third Party in
respect of any pharmaceutical product containing (a) both a 4-1BB Binding Domain
and [***] Binding Domain or (b) a 4-1BB Binding Domain [***] Binding Domain and
shares a therapeutic indication as the Product (an “Infringing Product”), it
will promptly notify the other Party of such declaratory judgement action or
infringement in writing, and the Parties will consult with each other regarding
any actions to be taken with respect to such declaratory judgement action or
infringing activity.  For any infringement action pursued under Section 11.7.2,
the Parties shall share with each other all relevant information reasonably
available to it regarding such alleged infringement (subject to any
confidentiality obligations to Third Parties), pursuant to a mutually agreeable
“common interest agreement” executed by the Parties under which the Parties
agree to their shared, mutual interest in the outcome of any actions to enforce
such Patents against such Infringing Product Infringement.  Unless the Parties
otherwise agree, enforcing Party in such action shall be determined in
accordance with the rules set forth in Section 11.7.2.


51

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

11.7.2Enforcement of Patents.

(a)Aptevo and Alligator Patents.  During the Development Period, unless a Party
has Opted-Out pursuant to Section 14.2.1 or terminated pursuant to Sections
14.2.2 or 14.2.3, the Parties shall have the joint right, but neither Party
shall be obligated, to take the appropriate steps to enforce any Patent within
the Alligator Patents, Aptevo Patents, Aptevo Platform Patents, and Aptevo
Manufacturing Patents against an Infringing Product.  

(b)Joint Patents.  During the Development Period, unless a Party has Opted-Out
pursuant to Section 14.2.1 or Terminated pursuant to Sections 14.2.2 or 14.2.3,
the Parties shall have the joint right, but neither Party shall be obligated, to
take the appropriate steps to enforce or defend any Patent within the Joint
Patents against any Third Party infringer (such right to not be limited to the
Infringing Product).  

(c)Joint Enforcement.  If Alligator and Aptevo elect to jointly enforce any
Patent(s) pursuant to Sections 11.7.2(a) or (b), as applicable, the Parties
shall be jointly responsible for, and shall bear equally, all costs and expenses
of any such suit brought by them.  If one Party elects not to participate in the
infringement action and the Parties have not obtained a discontinuance of the
infringement, then the other Party shall have the right, but not the obligation,
to bring suit; provided that the pursuing Party shall bear all of the expenses
of such suit.  The other Party will cooperate with the pursuing Party in any
such suit, including joining any suit upon request of the other Party, and shall
have the right to consult with the pursuing Party and to participate in and be
represented by independent counsel in such litigation at its own expense.  Any
recoveries obtained by the pursuing Party as a result of any such proceeding
against a Third Party infringer shall be allocated as follows: (i) such recovery
shall first be used to reimburse the pursuing Party for all reasonable
out-of-pocket litigation expenses incurred by such pursuing Party, and, then, to
reimburse the non-pursuing Party for all out-of-pocket litigation expenses
incurred by such non-pursuing Party; and (ii) [***] of the remainder of the
recovery shall go to the pursuing Party and [***] shall go to the other
Party.  The enforcing Party shall not take any position with respect to, or
compromise or settle, any such infringement actions in any way that is
reasonably likely to directly and adversely affect the scope, validity or
enforceability of any Patents solely owned by the other Party without such other
Party’ prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed.

(d)Opt-Out.  If either Party Opts-Out pursuant to Section 14.2.1 or the
Agreement terminates pursuant to Sections 14.2.2 or 14.2.3, the Continuing Party
(and its Third Party Licensees) shall have the sole right (but not the
obligation) to take the appropriate steps to enforce any Joint Patents or
Patents owned solely by the Continuing Party against a Third Party infringer
(other than the Jointly Managed Patents), and the Continuing Party (and its
Third Party Licensees) shall have the first right (but not the obligation) to
take the appropriate steps to enforce Jointly Managed Product Patents against an
Infringing Product; provided that the Continuing Party provides copies of all
material correspondence from the opposing party and from the court adjudicating
the dispute and the Terminated Party shall be provided with draft pleadings and
motions prior to submission.  The Terminated Party shall make any declaration
and execute any document necessary for the Continuing Party to take the steps
set out in the first sentence of this subsection (d), including joining any suit
upon request of the other Party.  The enforcing Party shall not take any
position with respect to, or compromise or settle, any such infringement action


52

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

in any way that is reasonably likely to directly and adversely affect the scope,
validity or enforceability of any Patents solely owned by the other Party
without such other Party’ prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed

(e)Aptevo Sole Rights.  Except as set forth in this Section 11.7.2 in respect of
an Infringing Product, only Aptevo shall have the right to bring any suit,
action or proceeding with respect to the infringement of an Aptevo Manufacturing
Patent or an Aptevo Platform Patent.

(f)Licenses.  If a Third Party License Agreement exists, the Parties shall
comply with its terms relating to the enforcement of Patents in respect of an
Infringing Product.  If the Third Party Licensee exercises its right to sue
under the Third Party License Agreement, the Parties shall equally share any
funds recovered that are not retained by the Third Party Licensee.  If the Third
Party Licensee does not exercise its right to sue under the Third Party License
Agreement, then the Parties shall have a right to commence such infringement
action in accordance with subsections (a) - (c), to the extent not in conflict
with the rights granted under such Third Party License Agreement.

12.WARRANTIES; LIMITATION OF LIABILITY

12.1Mutual Representations, Warranties and Covenants.  Each Party hereby
represents and warrants to the other Party, as of the Effective Date, and
covenants that:

12.1.1it is a corporation duly organized, validly existing, and in good standing
under the laws of the jurisdiction of its organization;

12.1.2it has the power and authority to execute, deliver and perform this
Agreement, including to grant rights under this Agreement to the other Party;

12.1.3it will comply with all Applicable Laws relating to the development,
manufacture, use, sale and importation of Products;

12.1.4it is not under any obligation, contractual or otherwise, to any person
that conflicts with or is inconsistent in any respect with the terms of this
Agreement, or that would impede the diligent and complete fulfillment of its
obligations hereunder; and

12.1.5neither it nor any of its Affiliates has been debarred by the FDA, or is
subject to any similar sanction of other regulatory authorities, and neither it
nor any of its Affiliates has used, or will engage, in any capacity, in
connection with this Agreement or any ancillary agreements (if any), any person
who either has been debarred by such a regulatory authority, or is the subject
of a conviction described in Section 306 of the FFDCA.  Each Party shall inform
the other Party in writing promptly if it or any person engaged by such Party or
any of its Affiliates who is performing any activities under or in connection
with this Agreement or any ancillary agreements (if any) is debarred or is the
subject of a conviction described in Section 306 of the FFDCA, or if any action,
suit, claim, investigation or legal or administrative proceeding is pending or,
to its knowledge, is threatened, relating to the debarment or conviction of such
Party, any of its Affiliates or any such person performing activities.


53

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

12.2Representations, Warranties and Covenants of Alligator.  As of the Effective
Date, Alligator hereby represents, warrants and covenants to Aptevo that:

12.2.1Schedule 1.4 contains an accurate listing by owner, inventor(s), serial
number, filing date, country, and status of all Patents Controlled by Alligator
as of the Effective Date that, to Alligator’s knowledge, may be necessary or
useful for the Development, Commercialization, manufacture, use, offer for sale,
sale or import of the Product as contemplated herein or as embodied by the
candidates for Product that were identified in the conduct of activities under
the MTA;  

12.2.2To Alligator’s knowledge, each of the patent applications listed in
Schedule 1.4 or included in the Alligator Patents is currently pending and in
good standing, and has not been abandoned.

12.2.3there are no claims, judgments or settlements against or owed by Alligator
with respect to the Alligator Technology, including the 4-1BB [***] Binding
Domains;

12.2.4there is no fact or circumstance known to Alligator that would cause
Alligator to reasonably conclude that any of the issued Alligator Patents is
invalid or unenforceable;

12.2.5there are no pending, and to Alligator’s knowledge, no threatened, adverse
actions, suits or proceedings (including interferences, reissues,
reexaminations, cancellations, oppositions, nullity actions, invalidation
actions or post-grant reviews) against Alligator involving the Alligator
Technology or the 4-1BB Binding Domain or [***] Binding Domain;

12.2.6Except with respect to the Patents listed in Schedule 1.4, Alligator has
not publicly disclosed, and has not permitted any Third Party to publicly
disclose, the composition of matter, sequence or other patentable information
relating to any bispecific antibody comprising a 4-1BB Binding Domain [***]
Binding Domain.

12.2.7Alligator has not received any written notice or written threat from any
Third Party asserting or alleging that the use of Alligator Technology in
relation to manufacture, use, sale, offer for sale or import of the Product, or
to any product containing [***], (a) infringes the issued patents of such Third
Party, or (b) misappropriates the intellectual property rights of such Third
Party; and

12.2.8to Alligator’s knowledge, (a) no Third Party is infringing or has
infringed any issued Alligator Patent or has misappropriated any Alligator
Know-How and (b) there are no Patents held by Third Parties (including, if
issued with their published claims, published patent applications) that it has
determined to have claims that may cover the development, manufacture or sale of
any of the current lead Product candidates[***].

12.3Representations, Warranties and Covenants of Aptevo.  As of the Effective
Date, Aptevo hereby represents, warrants and covenants to Alligator that:




54

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

12.3.1Schedule 1.11, Schedule 1.13 and Schedule 1.17 collectively contain an
accurate listing by owner, inventor(s), serial number, filing date, country, and
status of all Patents Controlled by Aptevo as of the Effective Date that, to
Aptevo’s knowledge, may be necessary or useful for the Development,
Commercialization, manufacture, use, offer for sale, sale or import of the
Product as contemplated herein or as embodied by the candidates for Product that
were identified in the conduct of activities under the MTA;

12.3.2To Aptevo’s knowledge, each of the patent applications listed in Schedule
1.11, Schedule 1.13 and Schedule 1.17, or otherwise included in the Aptevo
Patents, is currently pending and in good standing, and has not been abandoned.

12.3.3there are no claims, judgments or settlements against or owed by Aptevo
with respect to the Aptevo Technology, Aptevo Platform Technology or Aptevo
Manufacturing Technology;

12.3.4there is no fact or circumstance known to Aptevo that would cause Aptevo
to reasonably conclude that any of the issued Aptevo Patents, Aptevo Platform
Patents or Aptevo Manufacturing Patents is invalid or unenforceable;

12.3.5there are no pending, and to Aptevo’s knowledge, no threatened, adverse
actions, suits or proceedings (including interferences, reissues,
reexaminations, cancellations, oppositions, nullity actions, invalidation
actions or post-grant reviews) against Aptevo involving [***];

12.3.6Aptevo has not received any written notice or written threat from any
Third Party asserting or alleging that the use of [***] (a) infringes the issued
patents of such Third Party, or (b) misappropriates the intellectual property
rights of such Third Party; and

12.3.7to Aptevo’s knowledge, (a) no Third Party is infringing or has infringed
any [***]; and (b) there are no Patents held by Third Parties (including, if
issued with their published claims, published patent applications) that it has
determined to have claims that may cover the development, manufacture or sale of
any [***].

12.4No Warranty.

12.4.1Nothing contained herein shall be deemed to be a warranty by ALLIGATOR OR
APTEVO that it can or will be able to obtain patents on patent applications
included in the PatentS, or that any of the PatentS will afford adequate or
commercially worthwhile protection.

12.4.2NEITHER PARTY MAKES ANY WARRANTIES WHATSOEVER AS TO THE COMMERCIAL OR
SCIENTIFIC VALUE OF DEVELOPMENT, DEVELOPMENT


55

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

DATA, PATENTS, MATERIALS OR TECHNOLOGY.  NEITHER PARTY MAKES ANY REPRESENTATION
THAT THE PRACTICE OF THE PATENTS OR USE OF THE DEVELOPMENT DATA, MATERIALS OR
TECHNOLOGY, OR THE DEVELOPMENT, MANUFACTURE, USE, SALE OR IMPORTATION OF ANY
PRODUCT, OR ANY ELEMENT THEREOF, WILL NOT INFRINGE THE PATENT OR PROPRIETARY
RIGHTS OF ANY THIRD PARTY.

12.4.3EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY
MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY, DEVELOPMENT, DEVELOPMENT
DATA, PATENTS, GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT
AND EACH HEREBY DISCLAIMS WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NONINFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE
FOREGOING.

12.5Limitation of Liability.  A Party will not be liable to the other Party with
respect to any subject matter of this Agreement under any contract, negligence,
strict liability or other legal or equitable theory for any indirect,
incidental, consequential or punitive damages or lost profits, except to the
extent such damages are claimed by a Third Party for such Party is required to
indemnify the other Party under Article 11, arise out of a breach of Article 5
or from the gross negligence or willful misconduct of a Party.

13.INDEMNIFICATION

13.1Aptevo.  Aptevo shall indemnify, hold harmless and defend Alligator , its
Affiliates and licensors, and their directors, officers, employees and agents
(collectively, the “Alligator Indemnitees”) from and against any and all losses,
expenses, cost of defense (including reasonable attorneys’ fees, witness fees,
damages, judgments, fines and amounts paid in settlement) (“Losses”) arising in
connection with any and all charges, complaints, actions, suits, proceedings,
hearings, investigations, claims, demands, judgments, orders, decrees,
stipulations or injunctions by a Third Party (each a “Third Party Claim”) to the
extent resulting or otherwise arising from:

(a)the gross negligence, or willful misconduct or act or failure to act of
Aptevo or any of its Affiliates;

(b)any breach by Aptevo of its representations, warranties under this Agreement;

(c)the infringement or misappropriation of intellectual property rights of a
Third Party arising from the Manufacture of Product, excluding any Manufacturing
processes specific to the Binding Domains of the Product and further excluding
any improvement or modification to the manufacturing process jointly requested
by the Parties, in each case, in connection with the Development Activities; and

(d)except to the extent provided in subsections (a) through (c) above or Section
13.2(a) through (c) below, [***] arising out of Development Activities.


56

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

13.2Alligator.  Alligator shall indemnify, hold harmless and defend Aptevo , its
Affiliates and licensors, and their directors, officers, employees and agents
(collectively, the “Aptevo Indemnitees”) from and against any and all Losses
arising in connection with any and all Third Party Claims to the extent
resulting or otherwise arising from:

(a)the gross negligence, or willful misconduct or act or failure to act of
Alligator or any of its Affiliates;

(b)any breach by Alligator of its representations, warranties under this
Agreement;

(c)the infringement or misappropriation of intellectual property rights of a
Third Party arising from the use of the Alligator antibody library, excluding
the use of any Binding Domain in the Product, in each case, in connection with
the Development Activities; and

(d)except to the extent provided in subsections (a) through (c) above or Section
13.1(a) through (c) above, [***] arising out of Development Activities.

13.3Procedure.  In the event of a Third Party Claim against an Alligator
Indemnitee or an Aptevo Indemnitee (an “Indemnified Party”) that is subject to
indemnification by the other Party (the “Indemnifying Party”) pursuant to
Section 13.1 or 13.2, as applicable, the Indemnified Party shall promptly notify
the Indemnifying Party in writing of the Third Party Claim, and the Indemnified
Party shall permit the Indemnifying Party to assume direction, undertake and
solely manage and control, at its sole expense, the defense of the Third Party
Claim (including the right to settle the Third Party Claim solely for monetary
consideration).  The Indemnified Party shall cooperate with the Indemnifying
Party as reasonably requested in the defense of the Third Party Claim, and may,
at its option and expense, be represented in any such action or proceeding by
counsel of its choice.  The Indemnifying Party shall not settle any such Third
Party Claim unless such settlement fully and unconditionally releases the
Indemnified Party from all liability relating thereto, and does not impose any
cost or restriction on the Indemnified Party, unless the Indemnified Party
otherwise agrees in writing, which agreement shall not be unreasonably withheld,
conditioned, or delayed.

14.TERM AND TERMINATION

14.1Term.  The term of this Agreement shall commence on the Effective Date and,
unless earlier terminated as provided in this Article 14, shall continue in full
force and effect until the expiration of the last active Third Party License
Agreement and the expiration of all payment obligations under this Agreement,
including Section 14.4 (the “Term”).

14.2Termination.

14.2.1Opt Out.  

(a)Generally.  Each Party shall have the right to elect not to continue the
Development Activities and sharing of Development Costs (“Opt-Out”) (the Party
so electing hereinafter referred to as the “Opt-Out Party”), by sending notice
thereof to the other Party (the “Opt-Out Notice”) during specified time periods
(each such period an “Opt-Out Window”).  


57

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Each Opt-Out Window will commence on the date upon which one of the events
specified in Schedule 14.2.1 occurs, and will remain open for [***] period
following such commencement, as may be extended in accordance with Section
14.2.1.  

(b)Consideration Period.  If either Party delivers an Opt-Out Notice in
accordance with Section 14.2.1(a) above during an Opt-Out Window, then the
applicable Opt-Out Window will be automatically extended for a period of [***]
from the date the non-Opt-Out Party’s received the Opt-Out Notice (the
“Consideration Period”) in order to permit such Party to evaluate whether it
wishes to continue Development Activities as the sole developing Party.  To that
end, prior to the expiration of the Consideration Period, the non-Opt-Out Party
shall notify the Opt-Out Party whether it (i) intends to continue the
Development Activities as the sole developing Party, or (ii) intends to exercise
its right to Opt-Out.  

(c)Effective Date of Opt-Out.  If only one Party elects to Opt-Out, then the
Opt-Out shall be effective [***] after the date of receipt of the Opt-Out Notice
(the “Opt-Out Date”).  Notwithstanding the foregoing, [***].  If, during the
Consideration Period, the non-Opt-Out Party does not elect to continue
Development and delivers a notice to the other Party in respect of the same (the
“Final Notice”), then this Agreement shall be deemed mutually terminated
(irrespective of which Party delivered the initial Opt-Out Notice) and the
Parties will cooperate to timely wind down all Development Activities and
Manufacturing activities related to the Product.  For the avoidance of doubt, if
one Party delivers an Opt-Out Notice, and the second Party delivers a Final
Notice, then, for the purposed of this Agreement, the Opt-Out Date shall be
considered the date of delivery of the Final Notice, and the Parties shall share
equally in all costs incurred in the period between the initial Opt-Out Notice
and the delivery of the Final Notice.

14.2.2Termination for Default.  If a Party commits a material breach of its
obligations under this Agreement and fails to cure that breach within [***]
after receiving written notice describing such material breach and demanding its
cure, the other Party may terminate this Agreement immediately upon written
notice to the breaching Party; provided, that if such breach is unable to be
cured within such [***] period, but is curable within a longer period, then the
non-breaching Party’s right to terminate shall be suspended only if and for so
long as the breaching Party has provided to the non-breaching Party a written
plan that is reasonably calculated to effect a cure, and the breaching Party
uses Commercially Reasonable Efforts to diligently carry out such plan as
provided to the non-breaching Party.

14.2.3Bankruptcy.  A Party may terminate this Agreement upon notice to the other
Party if the other Party becomes insolvent, is adjudged bankrupt, applies for
judicial or extra‑judicial settlement with its creditors, makes an assignment
for the benefit of its creditors, voluntarily files for bankruptcy or has a
receiver or trustee (or the like) in bankruptcy appointed by reason of its
insolvency, or if an involuntary bankruptcy action is filed against a Party and
not dismissed within sixty (60) days, or if a Party becomes the subject of
liquidation or dissolution proceedings or otherwise discontinues doing business.


58

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

14.2.4Mutual Termination at Stage Gate.  If a Product candidate does not satisfy
the applicable go/no go criteria for any one of the Stage Gates, as contemplated
in Section 2.3.4, then, unless the Parties otherwise agree in writing to
continue the Development Activities, the Parties’ obligations with respect to
any Development Activities under the Development Plan shall end and this
Agreement will be automatically terminated.  Upon any termination pursuant to
this Section 14.2.4, the Parties will cooperate to wind down all Development
(and Commercialization activities, if applicable) related to the Product.

14.3Effect of Termination

14.3.1Product, Joint Technology and Development Data Are Transferred to
Continuing Party.  If a Party Opts-Out pursuant to Section 14.2.1 or a Party
terminates this Agreement under Sections 14.2.2, or 14.2.3 (the Opt-Out Party or
such terminating Party, the “Terminating Party”, and the other Party, the
“Terminated Party”), then from and after the Opt-Out Date or the effective date
of termination, as applicable (the Opt-Out Date or the effective date of
termination, as applicable, the “Termination Date”), the Opt-Out Party or the
Terminated Party, as the case may be, shall:

(a)cease all Development Activities, and all rights and licenses granted to such
Party shall be automatically terminated and shall revert to the other Party as
of the Termination Date (unless the Parties otherwise mutually agree in
writing); provided that the Opt-Out Party or the Terminated Party, as the case
may be Party shall continue to meet its obligations under this Agreement during
the period preceding the Termination Date, [***];

(b)assign to the other Party (the “Continuing Party”) all CTAs in respect of the
Product;

(c)grant the Continuing Party an exclusive license (with right to sublicense
through multiple tiers) under Joint Technology and, if Alligator is the Opt-Out
Party or Terminated Party, under Alligator Technology or, if Aptevo is the
Opt-Out Party or Terminated Party, under Aptevo Technology, Aptevo Platform
Technology and Aptevo Manufacturing Technology to Develop and Commercialize the
Product in the Territory in the Field.  In the case that Aptevo is the
Continuing Party, the foregoing license shall include the right to manufacture
the Product for use in the Territory in the Field, and for clarity, in the case
that Alligator is the Continuing Party the foregoing license shall exclude the
right to manufacture the Product, provided that such right and license shall be
granted to Alligator in accordance with the process set forth in Section 6.2.2;

(d)continue to be obligated to pay for [***] of any Development Costs incurred
prior to the Termination Date; and

(e)before or promptly after the Termination Date, transfer to the other Party
(by assignment (to the extent possible), contract or otherwise) Product-specific
Regulatory Materials, any agreements with Third Parties related to the
Development, or Commercialization of the Product (such agreements shall be
assigned to the Continuing Party to the extent possible,


59

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

and if not possible, such rights shall be transferred by means of contract, or
with each Party’s full cooperation, by means of a direct agreement between the
Continuing Party and such Third Party(ies)), Development Data and all other
jointly owned tangible materials.  Each Party shall take all actions and execute
such instruments, assignments and documents as may be necessary to effect,
evidence, register and record the transfer, assignment or other conveyance of
rights under this Section 14.3.1 to the Continuing Party.

14.3.2Post-Termination Agreement.  Upon request of either Party following the
Termination Date, the Parties will negotiate in good faith the commercially
reasonable terms and conditions of a license, development and commercialization
agreement that will enable such Continuing Party to advance the Product, either
itself or with an Affiliate or Third Party, including the terms set forth in
this Agreement that would apply and/or that would clarify the terms set forth in
this Agreement with respect to the continuing Development or Commercialization
of the Product by the Continuing Party.  In any event the Opt-Out Party or, if
applicable, the Terminated Party shall be eligible to receive remuneration
pursuant to Section 14.4.  The Opt-Out Party or, if applicable, the Terminated
Party shall be reimbursed by the Continuing Party for reasonable costs that it
incurs as part of its activities in 14.3.1.  

14.3.3Continuing Party Bears Costs.  Following the Termination Date, as between
the Parties, the Continuing Party shall be solely responsible for all costs of
Development, manufacture, regulatory matters and Commercialization of the
Product.

14.3.4Aptevo Option Product.  Upon Opt-Out by Alligator or termination of this
Agreement by Aptevo pursuant to Sections 14.2.2 or 14.2.3, the Aptevo Option and
rights granted to Aptevo under Section 4.8 will survive for [***] after the
effective date of Opt-Out or termination, but not later than [***] of the
Effective Date.  Upon the date of a notice of termination of this Agreement by
Alligator pursuant to Sections 14.2.2 or 14.2.3, the Aptevo Option and rights
granted to Aptevo under Section 4.8 shall terminate.  For clarity, any license
or other agreement executed by the Parties pursuant to Aptevo’s exercise of the
Aptevo Option under Section 4.8 prior to such applicable date will be unaffected
by termination of this Agreement.

14.4Opt-Out or Termination Financials.  In the case of any Opt-Out or
termination of this Agreement pursuant to Sections 14.2.2 or 14.2.3, the Opt-Out
Party or, if applicable, the Terminated Party shall be entitled to receive, as
applicable, (a) a percentage of Revenue from any Third Party License that is
Developing or Commercializing the Product under any Third Party Licensee, as set
forth in Section 14.4.1, and, (b) a percentage of Net Sales of the Product made
by or on behalf of the Continuing Party or its Affiliates, as set forth in
Section 14.4.2.  The Continuing Party shall be responsible for making all such
payments in accordance with the procedure set forth in Section 14.4.3.  

14.4.1Allocable Percentage of Revenue; Revenue Sharing. In the case of any
Opt-Out or termination of this Agreement pursuant to Sections 14.2.2 or 14.2.3,
the Opt-Out Party or the Terminated Party shall be entitled to a percentage of
Revenue received from a Third Party Licensee (prior to any allocation of such
Revenue to a Third Party providing Third Party Development Funding) equal to the
following percentage (the “Allocable Percentage of Revenue” or the “APR”):  


60

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

[***]

 

For the avoidance of doubt, this Section 14.4.1 does not apply to revenue
generated by sales of Product by the Continuing Party or its Affiliates, which
is addressed in Section 14.4.2.

The following example illustrates the calculation of the Allocable Percentage of
Revenue and the amount of Revenue that would be payable by the Continuing Party,
as described in Section 14.4.1, provided that the applicable Third Party License
Agreement was entered [***] after the Termination:

 

 

Opt-Out or Terminated Party

Continuing Party

[***]

[***]

[***]

 




61

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

14.4.2Opt-Out Royalty on Net Sales.In the case of any Opt-Out or termination of
this Agreement pursuant to Sections 14.2.2 or 14.2.3, the Opt-Out Party or the
Terminated Party shall be entitled to a percentage of Net Sales of the Product
made by the Continuing Party or its Affiliates equal to the amounts set forth in
the table below and based on the Termination-Out Date, which shall be payable
for the period commencing upon the first commercial sale of the Product and
continue on a Product-by-Product and country-by-country basis, which shall be
payable for the period commencing upon the first commercial sale of the Product
and continue on a Product-by-Product and country-by-country basis ending on the
later of (a) [***], and (b) [***] years from the date of the first commercial
sale of such Product in such country.

Termination Date

Royalty Rate

[***]

[***]

 




62

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

The Parties agree that, similar to the Revenue sharing in Section 14.4.1, such
royalties reflect compensation for the grant of rights (including the license
grants to Patents and other intellectual property under Section 14.3.1(c)) and
for the costs and risk sharing undertaken by the Terminating Party prior to the
Termination Date.  Accordingly and for reasons of convenience, the Parties have
determined that a single, blended royalty rate, regardless of the existence of
any relevant Patents or other intellectual property, will apply and that the
utilization of such blended royalty rate is advantageous to both Parties.

 

14.4.3Payment Terms for Opt Out and Termination Payments.  If the Continuing
Party (a) receives any Revenue or (b) generates Net Sales, in each case, in a
given calendar quarter following the Termination Date, then the Continuing Party
shall provide to the other Party, [***] after the end of such calendar quarter a
written report (each, a “Financial Report”) detailing the Revenue received
and/or Net Sales booked in such calendar quarter.  The  Financial Report shall
include: [***].  The Continuing Party shall pay to the Opt-Out Party or
Terminated Party any amounts required by Section 14.4 simultaneously with the
delivery of the  Financial Report.

14.5Accruing Obligations.  Expiration or termination of this Agreement shall not
relieve the Parties of obligations accruing prior to such termination or
expiration, including obligations to pay amounts accruing hereunder up to the
effective date of termination or expiration.

14.6Rights in Bankruptcy.  All rights and licenses granted under or pursuant to
this Agreement by one Party to the other Party are, and will otherwise be deemed
to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code or comparable
provision of applicable bankruptcy or insolvency laws, licenses of right to
“intellectual property” as defined under Section 101 of the U.S. Bankruptcy Code
or comparable provision of applicable bankruptcy or insolvency laws.  A Party
that is a licensee of such rights under this Agreement will retain and may fully
exercise all of its rights and elections under the U.S. Bankruptcy Code or
comparable provision of applicable bankruptcy or insolvency laws.  In the event
of the commencement of a bankruptcy proceeding by or against a Party to this
Agreement under the U.S. Bankruptcy Code or comparable provision of applicable
bankruptcy or insolvency laws, the other Party will be entitled to a complete
duplicate of (or complete access to, as appropriate) any such intellectual
property and all embodiments of such intellectual property, and same, if not
already in its possession, will be promptly delivered to it (a) upon any such
commencement of a bankruptcy or insolvency proceeding upon its written request
therefor, unless the bankrupt Party elects to continue to perform all of its
obligations under this Agreement, or (b) if not delivered under (a) above,
following the rejection of this Agreement by or on behalf of the bankrupt Party
upon written request therefor by the other Party.  The Parties acknowledge and
agree that all payments required to be made under Sections 7.7 and 14.4.2
constitute “royalties” within the meaning of Section 365(n) of the Bankruptcy
Code or relate to licenses of intellectual property hereunder.


63

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

14.7[***].

14.8Survival.  The Parties’ respective rights, obligations and duties under
Articles 1, 5, 9 (solely with respect to payment obligations that have accrued
prior to the effective date of termination or expiration), 10, 13 and 15,  along
with individual Sections 2.4.3(a), 2.5.6, 2.6 (for the period set forth in
2.6.2), 2.7, 2.8, 4.1 - 4.8, 6.2, 7.5.2 (with respect to the terms of any Third
Party License), 7.8 (with respect to the terms of the Third Party License),
11.7.2(d), 12.4, 12.5, and 14.3 – 14.8 as well as any rights, obligations and
duties which by their nature extend beyond the expiration or termination of this
Agreement, shall survive any expiration or termination of this Agreement.

15.MISCELLANEOUS

15.1Entire Agreement.  This Agreement is the sole agreement with respect to the
subject matter hereof and except as expressly set forth herein, supersedes all
other agreements and understandings between the Parties with respect to the
same, except that the Prior CDA shall remain valid and in force.

15.2Notices.  Unless otherwise specifically provided, all notices required or
permitted by this Agreement shall be in writing and may be delivered personally,
or may be sent by electronic mail, expedited delivery, or certified mail, return
receipt requested, to the following addresses, unless the Parties are
subsequently notified of any change of address in accordance with this Section
15.2:

If to Aptevo

[***]

 

With copy to:

 

[***]

 

 

If to Alligator

[***]




 

Any notice shall be deemed to have been received as follows: (a) by personal
delivery, upon receipt; (b) by electronic mail or expedited delivery, one
business day after transmission or dispatch; and (c) by certified mail, as
evidenced by the return receipt.  If notice is sent by electronic mail, a
confirming copy of the same shall be sent by mail to the same address.

15.3Governing Law and Jurisdiction.  This Agreement and any claims arising in
connection with the activities conducted hereunder or the breach of its terms
and conditions, whether sounding in contract, tort or otherwise, will be
governed by, and construed in accordance with, the substantive laws of the State
of New York (USA), without giving effect to any choice or conflict of law
provision, except that questions affecting the construction and effect of any
patent shall be determined by the law of the country in which the patent shall
have been granted.

15.4Dispute Resolution Generally.

64

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

15.4.1Disputes.  The Parties recognize that, from time to time during the Term,
disputes may arise as to certain matters which relate to either Party’s rights
and/or obligations hereunder.  It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to
litigation.  To accomplish this objective, the Parties agree to follow the
procedures set forth in this Section 15.4 to resolve all disputes, controversies
or claims arising out of, relating to or in connection with this Agreement
(including any question regarding its formation, existence, validity,
enforceability, performance, or termination) (a “Dispute”).

15.4.2Negotiation.  The Parties shall endeavor in good faith to resolve any
Dispute by negotiation.  If either Party gives notice in writing to the other
Party that a Dispute has arisen, and the Parties are unable to resolve such
Dispute [***] of such notice, then the Dispute shall be referred to the CEO of
Aptevo and the CEO of Alligator (the “CEOs”).  If the CEOs are unable to resolve
the dispute [***] after referral of the Dispute (“the CEO Negotiation Period”),
then either Party may submit the Dispute to arbitration in accordance with
Section 15.4.3.

15.4.3Arbitration.  Except for Disputes resolved by the procedures set forth in
Sections 15.5 and other than those intellectual property related disputes
described in Section 15.6, all Disputes that remain unresolved after the CEO
Negotiation Period shall be finally resolved through arbitration under the LCIA
Rules, as modified by the remainder of this Section 15.4.3.

(a)The number of arbitrators shall be one if the amount in dispute is [***] or
three if the amount in dispute [***].  The amount in dispute shall be determined
following submission of the Answer and take into account the monetary value of
the counterclaims (if any).  If there is a sole arbitrator, that arbitrator
shall be


65

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

nominated jointly by the Parties [***] after submission of the Answer.  If there
are two arbitrators, the Parties shall each nominate one arbitrator [***] after
submission of the Answer, and the third arbitrator, who shall be the presiding
arbitrator, shall be jointly nominated by the two-Party nominated arbitrators in
consultation with the Parties [***] of the appointment of the second
arbitrator.  If any arbitrator is not nominated within these time periods, the
LCIA shall appoint such arbitrator.  Neither the sole arbitrator nor the
presiding arbitrator (as applicable) shall have the same nationality as either
Party or its parent company.  Each arbitrator shall comply with the requirements
of the IBA Guidelines on Conflicts of Interest in International Arbitration.

(b)The seat, or legal place of arbitration shall be [***].  The language of the
arbitration shall be English.  Any written evidence originally in another
language shall be submitted in English translation accompanied by the original
or a true copy thereof.  In addition to the authority conferred upon the
arbitral tribunal by the LCIA Rules, the arbitral tribunal shall have the
authority to order production of documents and shall be guided by the IBA Rules
on the Taking of Evidence in International Arbitration.

(c)The arbitrators shall be instructed and required (a) to deliver [***]; and
(b) to render a final award, which shall be delivered to the Parties as
expeditiously as possible, [***]; provided that, if the arbitrators are unable
to meet the foregoing timelines despite the use of their respective best efforts
to do so, then the arbitrators shall have the authority to extend any of the
foregoing timelines as necessary in connection with delivery of a final award.

(d)Judgment on the award may be entered in any court of competent
jurisdiction.  Each Party agrees that, notwithstanding any provision of
Applicable Law or of this Agreement, it shall not request, and the arbitrators
shall have no authority to award, punitive or exemplary damages against any
Party.  Neither Party shall be permitted to recover amounts that it has
previously set-off pursuant to Section 14.7.

(e)Any payment to be made by a Party pursuant to a decision of the tribunal
shall be made payable in United States dollars, without any deductions made for
tax obligations or any other deductions.  

15.4.4Interim Relief; Confidentiality and other Limitations.  Nothing in this
Agreement shall limit the right of either Party to apply to the arbitrators or
any court of competent jurisdiction for any interim relief or provisional
relief, including a temporary restraining order, preliminary injunction or other
interim or conservatory relief without requiring posting a bond or other
security.  The arbitrators shall have the authority to grant any provisional or
interim remedy that would be available from a court of law or equity in New
York, New York.  Except to the extent necessary to confirm or obtain judgment on
an award or decision or as may be required by Applicable Law, neither Party may,
and the Parties shall instruct the arbitrators not to, disclose the existence,
content, or results of an arbitration without the prior written consent of both
Parties.  In no event shall an arbitration be initiated after the date when
commencement of a legal or equitable


66

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

proceeding based on the Dispute would be barred by the applicable New York
statute of limitations, or, if no New York statute of limitation applies, the
shortest of any other statutory or other time limitation that may apply to the
claim.  

15.5Baseball Arbitration.  All Disputes arising under [***], shall be determined
by arbitration administered by the International Centre for Dispute Resolution
(the “ICDR”) in accordance with its International Arbitration Rules and the
Final Offer Supplementary Arbitration Rules, as modified herein.  Baseball
arbitration shall be conducted by one (1) arbitrator who shall be selected
jointly by the Parties.  If the Parties are unable to select an arbitrator
within [***] after commencement of the arbitration, then the arbitrator shall be
appointed by the ICDR in accordance with its Rules.  Any arbitrator chosen
hereunder shall have educational training and industry experience sufficient to
demonstrate a reasonable level of scientific, financial, medical and industry
knowledge relevant to the Dispute.  Within [***] after commencement of the
arbitration, the responding party shall submit its written Answer to the Notice
of Arbitration.  Within [***] after appointment of the arbitrator, each Party
shall submit to the arbitrator and the other Party a proposed resolution of the
Dispute that is the subject of the arbitration, together with any relevant
evidence in support thereof (collectively, the “Proposals”).  Within [***] after
the delivery of the last Proposal to the arbitrator, each Party may submit a
written rebuttal of the other Party’s Proposal and may also amend and re-submit
its original Proposal.  The Parties and the arbitrator shall meet within [***]
after the Parties have submitted their final Proposals (and rebuttals, if any),
at which time each Party shall have [***] to argue in support of its
Proposal.  The Parties may not call any witnesses in support of their arguments,
nor compel any production of documents or take any discovery from the other
Party in preparation for the hearing.  Within [***] after such hearing, the
arbitrator shall select one of the final Proposals so submitted by one of the
Parties as the resolution of the Dispute, but may not alter the terms of either
final Proposal and may not resolve the Dispute in a manner other than by
selection of one of the submitted final Proposals.  If a Party fails to submit a
Proposal within the initial [***] time frame set forth above, the arbitrator
will select the Proposal of the other Party as the resolution of the
Dispute.  The place of arbitration shall be New York City, New York; the
language of the arbitration shall be English; and judgment on the award may be
entered in any court of competent jurisdiction.

15.6Intellectual Property Dispute Resolution. Any dispute, controversy or claim
relating to the scope, validity, enforceability or infringement by a Party of
any Patent rights owned by a Party covering any Product (or any portion
thereof)(except in respect of any matter arising under Section 14.4.2), any
alleged misappropriation of any trade secret within the Aptevo Manufacturing
Know-How, or related to any trademark rights covering the Product (or any
portion thereof) shall be submitted to a court of competent jurisdiction in
which such Patent rights, trademark rights were granted or arose or, in the case
of any alleged trade secret misappropriation, any court of competent
jurisdiction.

15.7Cumulative Remedies.  Except to the extent expressly stated in this
Agreement, no remedy referred to in this Agreement is intended to be exclusive,
but each shall be cumulative and in addition to any other remedy referred to in
this Agreement or otherwise available under equity or law.  


67

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

15.8Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective legal representatives, successors
and permitted assigns.

15.9Further Assurances.  Each Party shall, as and when requested by the other
Party, execute all documents as may be reasonably necessary to give effect to
the provisions of this Agreement and the obligations herein, including as
applicable any such documents that may be necessary to give effect to or to
perfect the assignment of any intellectual property right or other proprietary
right purported to be assigned hereunder.

15.10Headings.  Section and subsection headings are inserted for convenience of
reference only and do not form a part of this Agreement.

15.11Counterparts.  The Parties may execute this Agreement in one or more
counterparts, each of which shall be deemed an original.

15.12Amendment; Waiver.  This Agreement may be amended, modified, superseded or
canceled, and any of the terms may be waived, only by a written instrument
executed by each Party or, in the case of waiver, by the Party waiving
compliance.  The delay or failure of either Party at any time or times to
require performance of any provisions hereof shall in no manner affect the
rights at a later time to enforce the same.  No waiver by either Party of any
condition or of the breach of any term contained in this Agreement, whether by
conduct, or otherwise, in any one or more instances, shall be deemed to be, or
considered as, a further or continuing waiver of any such condition or of the
breach of such term or any other term of this Agreement.

15.13No Agency or Partnership. Nothing contained in this Agreement shall give
either Party the right to bind the other, or be deemed to constitute either
Party as agent for or partner of the other or any Third Party.  Aptevo will not
have the right to direct or control the activities of Alligator in performing
Development, and Alligator will not have the right to direct or control the
activities of Aptevo in performing Development.  Alligator and Aptevo shall act
hereunder only as independent contractors, and nothing herein contained shall be
construed to be inconsistent with that relationship or status.

15.14Assignment and Successors.  This Agreement (nor any rights or
obligations  of either Party) may not be assigned or delegated by either Party
without the consent of the other, which consent shall not be unreasonably
withheld, conditioned, or delayed, except that each Party may, without such
consent:

(a)assign this Agreement and the rights, obligations and interests of such Party
to any of its Affiliates so long as such entity remains an Affiliate;

(b)to any purchaser of all or substantially all of its assets, or to any
successor entity resulting from any merger or consolidation of such Party with
or into such entity; or

(c)subcontract its obligations pursuant to Section 2.2;

provided, in each case, that the assignee agrees in writing to be bound by the
terms of this Agreement and the assigning Party remains primarily liable for all
of its obligations hereunder.  

68

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

Any assignment purported or attempted to be made in violation of the terms of
this Section 15.14 shall be null and void and of no legal effect.

15.15Force Majeure.  Neither Party will be responsible for delays resulting from
causes beyond the reasonable control of such Party, including fire, explosion,
flood, war, strike, or riot, provided that the nonperforming Party uses
Commercially Reasonable Efforts to avoid or remove such causes of nonperformance
and continues performance under this Agreement with reasonable dispatch whenever
such causes are removed.

15.16Severability. In the event that any provision of this Agreement shall be
found in any jurisdiction to be in violation of public policy or illegal or
unenforceable in law or equity, such finding shall not invalidate any other
provision of this Agreement in that jurisdiction.  If any provision hereof
should be held invalid, illegal or unenforceable in any respect in any
jurisdictions then, to the fullest extent permitted by Applicable Law:  

(a)all other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in order to carry out the
intentions of the Parties hereto as nearly as may be possible;

(b)such invalidity, illegality or unenforceability shall not affect the
validity, legality or enforceability of such provision in any other
jurisdiction; and

(c)the Parties shall promptly negotiate in good faith a replacement provision to
carry out the intention of the invalid, illegal or unenforceable provision to
the fullest extent permitted by Applicable Law.  

(d)To the extent permitted by Applicable Law, each Party hereby waives any
provision of Applicable Law that would render any provision hereof prohibited or
unenforceable in any aspect.  

15.17Affiliates.  Any act or omission taken or made by an Affiliate of a Party
under this Agreement shall be deemed an act or omission by such Party under this
Agreement.

 

[Signature Page Follows]

 

 

69

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

Aptevo Research and Development LLC


By:_/s/ Marvin White____________


Name:__Marvin White___________


Title:__President________________


Alligator Bioscience AB


By:___/s/ Per Norlén____________


Name:___Per Norlén____________


Title:________CEO____________

 

 

140518947

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.4

ALLIGATOR PATENTS

[***]

 




[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.11

APTEVO MANUFACTURING PATENTS

 

NONE




[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.13

APTEVO PATENTS

 

[***]

 




[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.15

APTEVO PLATFORM PATENTS

 

[***]

 




[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 1.36

INITIAL DEVELOPMENT PLAN

[***]




[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 3.2

JOINT STEERING COMMITTEE

 

 

•

Alligator: [***]

 

 

•

Aptevo: [***]

 




[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.3.4

Stage Gates

[***]




[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.6.1

INITIAL PRESS RELEASE

[g201711100017079244074.jpg]

 

[g201711100017079264075.jpg]

 

 

For Immediate Release

 

 

APTEVO THERAPEUTICS AND ALLIGATOR BIOSCIENCE

ANNOUNCE PLANS TO CO-DEVELOP NOVEL BISPECIFIC ANTIBODY

FOR TUMOR-DIRECTED IMMUNOTHERAPY

 

Strategic Partnership Will Advance Development of a Novel Bispecific

Immuno-Oncology Antibody Targeting Compelling Biological Pathway

Implicated in Multiple Solid Tumor Indications

 

Focuses on New Mechanism of Action of Tumor Targeting Demonstrating

the Versatility of Alligator’s Antibody Discovery Platform ALLIGATOR-GOLD®

and Aptevo’s ADAPTIR™ Protein Therapeutic Platform

 

SEATTLE, WA, and LUND, SWEDEN – July 20, 2017 -- Aptevo Therapeutics Inc.
(Nasdaq: APVO), a biotechnology company focused on developing novel
immuno-oncology and hematology therapeutics, and Alligator Bioscience (Nasdaq
Stockholm: ATORX), a biotechnology company developing antibody-based
pharmaceuticals for tumor-directed immunotherapy, today announced that they have
entered into an agreement to co-develop a novel immunotherapy bispecific
antibody candidate, ALG.APV-527, based on Alligator’s first generation
bispecific antibody, ATOR-1016.  The new bispecific candidate was developed
using Aptevo’s bispecific technology platform and includes proprietary binding
elements generated by Alligator’s ALLIGATOR-GOLD® antibody library.  Initiation
of cell line development for the manufacturing of clinical material is expected
to begin shortly.

 

Working under a previously executed material transfer agreement, the companies
have engineered and selected ALG.APV-527 as a lead bispecific antibody
candidate, featuring a novel mechanism of action targeting 4-1BB, a member of
the TNFR superfamily of co-stimulatory receptors found on activated T cells, and
an undisclosed tumor antigen widely overexpressed in a number of different types
of cancer.

 

Under the terms of the agreement, the parties will jointly own and share equally
in the development costs associated with advancing this candidate through to the
end of Phase 2 clinical development.  At that time, the parties may opt to
out-license the candidate or continue further development separately or in
partnership.  In addition, the agreement provides an option for the companies to
develop a second bispecific antibody candidate based on this novel mechanism of
action, which would also be jointly owned and funded by Aptevo and Alligator.


[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

 

The co-stimulatory receptor 4-1BB is known to play an important role in
modulating and augmenting the immune response to cancer by promoting the
activation, expansion and enhanced effector function of tumor-specific T cells.
It is, therefore, an especially promising target for new immunotherapeutic
approaches for cancer treatment.  If successfully developed, this new bispecific
antibody candidate could have utility in the potential treatment of a broad
spectrum of cancers including breast, cervical, non-small-cell-lung, prostate,
renal, gastric, colorectal and bladder cancers.  While this tumor antigen is
widely expressed in multiple types of solid tumors, it shows limited expression
on normal tissues, suggesting the potential for tumor-directed immunotherapy
with improved efficacy and fewer side effects.

 

“Our collaboration with Alligator Bioscience has unlocked tremendous synergies,
enabling us to capitalize on our companies’ respective expertise in therapeutic
antibody engineering,” said Marvin L. White, President and Chief Executive
Officer of Aptevo.  “The addition of a 4-1BB bispecific candidate expands and
diversifies Aptevo’s portfolio while demonstrating the flexibility of our
ADAPTIR platform in addressing novel mechanisms of action, in addition to
redirected T-cell cytotoxicity.  Also, importantly, it allows us to pursue an
exciting new therapeutic opportunity with broad potential application in the
treatment of non-hematological cancers.  If proven successful, this new approach
would be a significant advance in cancer immunotherapy.  We’re extremely pleased
to collaborate with Alligator Bioscience in the development of novel
tumor-targeting bispecific antibody therapies.”

 

“With five immuno-oncology programs currently in development, each with first-
or best-in-class potential, this partnership with Aptevo allows us to further
build on the promise of bispecific therapeutics for tumor-directed
immunotherapy,” said Per Norlén, Chief Executive Officer of Alligator
Bioscience.  “Our technology platform enables the generation of highly
functional antibodies with optimal stability and manufacturing properties,
merged into an exceptional bispecific antibody using Aptevo´s ADAPTIR
platform.  We look forward to advancing our collaboration with Aptevo on this
promising new therapeutic approach.”

 

About Aptevo Therapeutics Inc.

 

Aptevo Therapeutics Inc. is a biotechnology company focused on novel oncology
and hematology therapeutics to meaningfully improve patients’ lives. Our core
technology is the ADAPTIR modular protein technology platform. Aptevo has four
commercial products in the areas of hematology and infectious diseases, as well
as various investigational stage product candidates in immuno-oncology.

 

About Alligator Bioscience

 

Alligator Bioscience is a clinical-stage biotechnology company developing
tumor-directed immuno-oncology antibody drugs. Alligator’s growing pipeline
includes lead clinical and pre-clinical product candidates (ADC-1013, ATOR-1015,
ATOR-1017, and ALG.APV-527) and novel research candidates. ADC-1013 is licensed
to Janssen Biotech, Inc., part of J&J, for development and commercialization.
Alligator’s shares are listed on Nasdaq Stockholm (ATORX). The Company is
headquartered in Lund, Sweden, and has approximately 45 employees. For more
information, please visit www.alligatorbioscience.com.




[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

 

Safe Harbor Statement

This press release includes forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. Any statements, other than
statements of historical fact, including, without limitation, statements
regarding Aptevo’s outlook, financial performance or financial condition, our
technology and related pipeline, collaboration and partnership opportunities,
commercial portfolio, Aptevo’s future growth rates, Aptevo’s ability to timely
manufacture its products, and any other statements containing the words
“believes,” “expects,” “anticipates,” “intends,” “plans,” “forecasts,”
“estimates,” “will” and similar expressions are forward-looking statements.
These forward-looking statements are based on Aptevo’s current intentions,
beliefs and expectations regarding future events. Aptevo cannot guarantee that
any forward-looking statement will be accurate. Investors should realize that if
underlying assumptions prove inaccurate or unknown risks or uncertainties
materialize, actual results could differ materially from Aptevo’s expectations.
Investors are, therefore, cautioned not to place undue reliance on any
forward-looking statement. Any forward-looking statement speaks only as of the
date of this press release, and, except as required by law, Aptevo does not
undertake to update any forward-looking statement to reflect new information,
events or circumstances.

 

There are a number of important factors that could cause our actual results to
differ materially from those indicated by such forward-looking statements,
including possible negative effects on our business operations, assets or
financial results as a result of the separation; a deterioration in our business
or prospects; the ability of our contractors and suppliers to supply product and
materials;  our ability and the ability of our contractors and suppliers to
maintain compliance with cGMP and other regulatory obligations; the results of
regulatory inspections; adverse developments in our customer-base or markets and
our ability to retain patients; adverse developments in the U.S. or global
capital markets, credit markets or economies generally; and changes in
regulatory, social and political conditions. Additional risks and factors that
may affect results are set forth in our filings with the Securities and Exchange
Commission, including Aptevo’s most recent Annual Report on Form 10-K, as filed
on March 15, 2017, and our subsequent reports on Form 10-Q and current reports
on Form 8-K. The foregoing sets forth many, but not all, of the factors that
could cause actual results to differ from our expectations in any
forward-looking statement.

 

For Further Information:

 

Aptevo Therapeutics
Stacey Jurchison, Sr. Director, Investor Relations and Corporate Communications

206-859-6628
JurchisonS@apvo.com

 

Alligator Bioscience

Per Norlén, CEO

E-mail: per.norlen@alligatorbioscience.com

 

Rein Piir

VP, Investor Relations

+46 708 537292

rein.piir@alligatorbioscience.com


[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 14.2.1

Opt-Out Windows

 

[***]

 

[*** ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

 